UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number 811-08529 MONTEAGLE FUNDS (Exact name of registrant as specified in charter) 209 Tenth Avenue South, Suite 332NashvilleTN (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA 19090 (Name and address of agent for service) Registrant's telephone number, including area code: 888.263.5593 Date of fiscal year end: August 31, 2010 Date of reporting period: 07/01/2009 to 06/30/2010 ITEM 1. PROXY VOTING RECORD: Exhibit A is attached for Monteagle Informed Investor Fund, Monteagle Large Cap Growth Fund, Monteagle Quality Growth Fund, Monteagle Select Value Fund, Monteagle Value Fund and Monteagle Fixed Income Fund, all series of the Monteagle Funds. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Monteagle Funds By: /s/ Paul B. Ordonio Paul B. Ordonio, President Date August 24, 2010 Exhibit A Form N-PX Monteagle Funds July 1, 2009 to June 30, 2010 (a) (b) (c) (d) (e) (f) (g) (h) (i) Issuer Ticker CUSIP Meeting Date Description of Vote Issuer v. SH Voted? Vote Cast For/Against Mgmt Monteagle Value Fund Tidewater Inc. TDW 07/09/09 Elect Director M. Jay Allison Management Yes For For Tidewater Inc. TDW 07/09/09 Elect Director James C. Day Management Yes Withhold Against Tidewater Inc. TDW 07/09/09 Elect Director Richard T. Du Moulin Management Yes Withhold Against Tidewater Inc. TDW 07/09/09 Elect Director J. Wayne Leonard Management Yes For For Tidewater Inc. TDW 07/09/09 Elect Director Jon C. Madonna Management Yes For For Tidewater Inc. TDW 07/09/09 Elect Director Joseph H. Netherland Management Yes For For Tidewater Inc. TDW 07/09/09 Elect Director Richard A. Pattarozzi Management Yes For For Tidewater Inc. TDW 07/09/09 Elect Director Nicholas Sutton Management Yes Withhold Against Tidewater Inc. TDW 07/09/09 Elect Director Cindy B. Taylor Management Yes For For Tidewater Inc. TDW 07/09/09 Elect Director Dean E. Taylor Management Yes For For Tidewater Inc. TDW 07/09/09 Elect Director Jack E. Thompson Management Yes Withhold Against Tidewater Inc. TDW 07/09/09 Approve Omnibus Stock Plan Management Yes For For Tidewater Inc. TDW 07/09/09 Ratify Auditors Management Yes For For Adaptec, Inc. ADPT 00651F108 03/31/10 Elect Director Jon S. Castor Management Yes For For Adaptec, Inc. ADPT 00651F108 03/31/10 Elect Director Jack L. Howard Management Yes For For Adaptec, Inc. ADPT 00651F108 03/31/10 Elect Director John Mutch Management Yes For For Adaptec, Inc. ADPT 00651F108 03/31/10 Elect Director Lawrence J. Ruisi Management Yes For For Adaptec, Inc. ADPT 00651F108 03/31/10 Elect Director John J. Quicke Management Yes For For Adaptec, Inc. ADPT 00651F108 03/31/10 Ratify Auditors Management Yes For For Goodrich Corporation GR 04/20/10 Elect Director Carolyn Corvi Management Yes For For Goodrich Corporation GR 04/20/10 Elect Director Diane C. Creel Management Yes For For Goodrich Corporation GR 04/20/10 Elect Director George A. Davidson, Jr. Management Yes For For Goodrich Corporation GR 04/20/10 Elect Director Harris E. Deloach, Jr. Management Yes For For Goodrich Corporation GR 04/20/10 Elect Director James W. Griffith Management Yes For For Goodrich Corporation GR 04/20/10 Elect Director William R. Holland Management Yes For For Goodrich Corporation GR 04/20/10 Elect Director John P. Jumper Management Yes For For Goodrich Corporation GR 04/20/10 Elect Director Marshall O. Larsen Management Yes For For Goodrich Corporation GR 04/20/10 Elect Director Lloyd W. Newton Management Yes For For Goodrich Corporation GR 04/20/10 Elect Director Douglas E. Olesen Management Yes For For Goodrich Corporation GR 04/20/10 Elect Director Alfred M. Rankin, Jr. Management Yes For For Goodrich Corporation GR 04/20/10 Ratify Auditors Management Yes For For Goodrich Corporation GR 04/20/10 Approve/Amend Executive Incentive Bonus Plan Management Yes For For Sonoco Products Company SON 04/21/10 Elect Director C.C. Fort Management Yes Withhold Against Sonoco Products Company SON 04/21/10 Elect Director J.H. Mullin Management Yes Withhold Against Sonoco Products Company SON 04/21/10 Elect Director P.R. Rollier Management Yes For For Sonoco Products Company SON 04/21/10 Elect Director T.E. Whiddon Management Yes For For Sonoco Products Company SON 04/21/10 Ratify Auditors Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director Dennis A. Ausiello Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director Michael S. Brown Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director M. Anthony Burns Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director Robert N. Burt Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director W. Don Cornwell Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director Frances D. Fergusson Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director William H. Gray III Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director Constance J. Horner Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director James M. Kilts Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director Jeffrey B. Kindler Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director George A. Lorch Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director John P. Mascotte Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director Suzanne Nora Johnson Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director Stephen W. Sanger Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director William C. Steere, Jr. Management Yes For For Pfizer Inc. PFE 04/22/10 Ratify Auditors Management Yes For For Pfizer Inc. PFE 04/22/10 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Pfizer Inc. PFE 04/22/10 Provide Right to Call Special Meeting Management Yes For For Pfizer Inc. PFE 04/22/10 Prohibit Executive Stock-Based Awards Share Holder Yes Against For Alcoa Inc. AA 04/23/10 Elect Director Arthur D. Collins, Jr Management Yes For For Alcoa Inc. AA 04/23/10 Elect Director Carlos Ghosn Management Yes For For Alcoa Inc. AA 04/23/10 Elect Director Michael G. Morris Management Yes For For Alcoa Inc. AA 04/23/10 Elect Director E. Stanley O'Neal Management Yes For For Alcoa Inc. AA 04/23/10 Ratify Auditor Management Yes For For Alcoa Inc. AA 04/23/10 Adopt Majority Voting for Uncontested Election of Directors Management Yes For For Alcoa Inc. AA 04/23/10 Reduce Supermajority Vote Requirement Relating to Fair Price Protection Management Yes For For Alcoa Inc. AA 04/23/10 Reduce Supermajority Vote Requirement Relating to Director Elections Management Yes For For Alcoa Inc. AA 04/23/10 Reduce Supermajority Vote Requirement Relating to the Removal of Directors Management Yes For For Alcoa Inc. AA 04/23/10 Adopt Simple Majority Vote Share Holder Yes For Against Newmont Mining Corporation NEM 04/23/10 Elect Director Glen A. Barton Management Yes For For Newmont Mining Corporation NEM 04/23/10 Elect Director Vincent A. Calarco Management Yes For For Newmont Mining Corporation NEM 04/23/10 Elect Director Joseph A. Carrabba Management Yes For For Newmont Mining Corporation NEM 04/23/10 Elect Director Noreen Doyle Management Yes For For Newmont Mining Corporation NEM 04/23/10 Elect Director Veronica M. Hagen Management Yes For For Newmont Mining Corporation NEM 04/23/10 Elect Director Michael S. Hamson Management Yes For For Newmont Mining Corporation NEM 04/23/10 Elect Director Richard T. O'Brien Management Yes For For Newmont Mining Corporation NEM 04/23/10 Elect Director John B. Prescott Management Yes For For Newmont Mining Corporation NEM 04/23/10 Elect Director Donald C. Roth Management Yes For For Newmont Mining Corporation NEM 04/23/10 Elect Director James V. Taranik Management Yes For For Newmont Mining Corporation NEM 04/23/10 Elect Director Simon Thompson Management Yes For For Newmont Mining Corporation NEM 04/23/10 Ratify Auditors Management Yes For For Newmont Mining Corporation NEM 04/23/10 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Newmont Mining Corporation NEM 04/23/10 Require a Majority Vote for the Election of Directors Share Holder Yes For Against Aspen Insurance Holdings, Ltd. AHL G05384105 04/28/10 Reelect Ian Cormack as Director Management Yes For For Aspen Insurance Holdings, Ltd. AHL G05384105 04/28/10 Reelect Matthew Botein as Director Management Yes For For Aspen Insurance Holdings, Ltd. AHL G05384105 04/28/10 Reelect Richard Bucknall as Director Management Yes For For Aspen Insurance Holdings, Ltd. AHL G05384105 04/28/10 Elect Peter O'Flinn as Director Management Yes For For Aspen Insurance Holdings, Ltd. AHL G05384105 04/28/10 Ratify KPMG Audit plc, London, England as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Barrick Gold Corp. ABX 04/28/10 Elect H.L. Beck as Director Management Yes For For Barrick Gold Corp. ABX 04/28/10 Elect C.W.D. Birchall as Director Management Yes For For Barrick Gold Corp. ABX 04/28/10 Elect D.J. Carty as Director Management Yes For For Barrick Gold Corp. ABX 04/28/10 Elect G.Cisneros as Director Management Yes For For Barrick Gold Corp. ABX 04/28/10 Elect M.A. Cohen as Director Management Yes For For Barrick Gold Corp. ABX 04/28/10 Elect P.A. Cossgrove as Director Management Yes For For Barrick Gold Corp. ABX 04/28/10 Elect R.M. Franklin as Director Management Yes For For Barrick Gold Corp. ABX 04/28/10 Elect J.B. Harvey as Director Management Yes For For Barrick Gold Corp. ABX 04/28/10 Elect B. Mulroney as Director Management Yes For For Barrick Gold Corp. ABX 04/28/10 Elect A. Munk as Director Management Yes For For Barrick Gold Corp. ABX 04/28/10 Elect P. Munk as Director Management Yes For For Barrick Gold Corp. ABX 04/28/10 Elect A.W. Regent as Director Management Yes For For Barrick Gold Corp. ABX 04/28/10 Elect N.P. Rothschild as Director Management Yes For For Barrick Gold Corp. ABX 04/28/10 Elect S.J. Shaprio as Director Management Yes For For Barrick Gold Corp. ABX 04/28/10 Approve PricewaterhouseCoppers LLP as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Barrick Gold Corp. ABX 04/28/10 Advisory Vote on Executive Compensation Approach Management Yes For For E. I. du Pont de Nemours and Company DD 04/28/10 Elect Director Samuel W. Bodman Management Yes For For E. I. du Pont de Nemours and Company DD 04/28/10 Elect Director Richard H. Brown Management Yes For For E. I. du Pont de Nemours and Company DD 04/28/10 Elect Director Robert A. Brown Management Yes For For E. I. du Pont de Nemours and Company DD 04/28/10 Elect Director Bertrand P. Collomb Management Yes For For E. I. du Pont de Nemours and Company DD 04/28/10 Elect Director Curtis J. Crawford Management Yes For For E. I. du Pont de Nemours and Company DD 04/28/10 Elect Director Alexander M. Cutler Management Yes For For E. I. du Pont de Nemours and Company DD 04/28/10 Elect Director John T. Dillon Management Yes For For E. I. du Pont de Nemours and Company DD 04/28/10 Elect Director Eleuthere I. Du Pont Management Yes For For E. I. du Pont de Nemours and Company DD 04/28/10 Elect Director Marillyn A. Hewson Management Yes For For E. I. du Pont de Nemours and Company DD 04/28/10 Elect Director Lois D. Juliber Management Yes For For E. I. du Pont de Nemours and Company DD 04/28/10 Elect Director Ellen J. Kullman Management Yes For For E. I. du Pont de Nemours and Company DD 04/28/10 Elect Director William K. Reilly Management Yes For For E. I. du Pont de Nemours and Company DD 04/28/10 Ratify Auditors Management Yes For For E. I. du Pont de Nemours and Company DD 04/28/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against E. I. du Pont de Nemours and Company DD 04/28/10 Amend Human Rights Policy to Address Seed Saving Share Holder Yes Against For Marathon Oil Corporation MRO 04/28/10 Elect Director Gregory H. Boyce Management Yes For For Marathon Oil Corporation MRO 04/28/10 Elect Director Clarence P. Cazalot, Jr. Management Yes For For Marathon Oil Corporation MRO 04/28/10 Elect Director David A. Daberko Management Yes For For Marathon Oil Corporation MRO 04/28/10 Elect Director William L. Davis Management Yes For For Marathon Oil Corporation MRO 04/28/10 Elect Director Shirley Ann Jackson Management Yes For For Marathon Oil Corporation MRO 04/28/10 Elect Director Philip Lader Management Yes For For Marathon Oil Corporation MRO 04/28/10 Elect Director Charles R. Lee Management Yes For For Marathon Oil Corporation MRO 04/28/10 Elect Director Michael E. J. Phelps Management Yes For For Marathon Oil Corporation MRO 04/28/10 Elect Director Dennis H. Reilley Management Yes For For Marathon Oil Corporation MRO 04/28/10 Elect Director Seth E. Schofield Management Yes For For Marathon Oil Corporation MRO 04/28/10 Elect Director John W. Snow Management Yes For For Marathon Oil Corporation MRO 04/28/10 Elect Director Thomas J. Usher Management Yes For For Marathon Oil Corporation MRO 04/28/10 Ratify Auditors Management Yes For For Marathon Oil Corporation MRO 04/28/10 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Marathon Oil Corporation MRO 04/28/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against AT&T Inc. T 00206R102 04/30/10 Elect Director Randall L. Stephenson Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director Gilbert F. Amelio Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director Reuben V. Anderson Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director James H. Blanchard Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director Jaime Chico Pardo Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director James P. Kelly Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director Jon C. Madonna Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director Lynn M. Martin Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director John B. McCoy Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director Joyce M. Roche Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director Laura D Andrea Tyson Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director Patricia P. Upton Management Yes For For AT&T Inc. T 00206R102 04/30/10 Ratify Auditors Management Yes For For AT&T Inc. T 00206R102 04/30/10 Provide for Cumulative Voting Share Holder Yes For Against AT&T Inc. T 00206R102 04/30/10 Exclude Pension Credits from Calculations of Performance-Based Pay Share Holder Yes For Against AT&T Inc. T 00206R102 04/30/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against AT&T Inc. T 00206R102 04/30/10 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Trinity Industries, Inc. TRN 05/03/10 Elect Director John L. Adams Management Yes For For Trinity Industries, Inc. TRN 05/03/10 Elect Director Rhys J. Best Management Yes For For Trinity Industries, Inc. TRN 05/03/10 Elect Director David W. Biegler Management Yes For For Trinity Industries, Inc. TRN 05/03/10 Elect Director Leldon E. Echols Management Yes For For Trinity Industries, Inc. TRN 05/03/10 Elect Director Ronald J. Gafford Management Yes For For Trinity Industries, Inc. TRN 05/03/10 Elect Director Ronald W. Haddock Management Yes For For Trinity Industries, Inc. TRN 05/03/10 Elect Director Jess T. Hay Management Yes Withhold Against Trinity Industries, Inc. TRN 05/03/10 Elect Director Adrian Lajous Management Yes For For Trinity Industries, Inc. TRN 05/03/10 Elect Director Charles W. Matthews Management Yes For For Trinity Industries, Inc. TRN 05/03/10 Elect Director Diana S. Natalicio Management Yes For For Trinity Industries, Inc. TRN 05/03/10 Elect Director Timothy R. Wallace Management Yes For For Trinity Industries, Inc. TRN 05/03/10 Amend Omnibus Stock Plan Management Yes For For Trinity Industries, Inc. TRN 05/03/10 Ratify Auditors Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Lamberto Andreotti Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Lewis B. Campbell Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director James M. Cornelius Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Louis J. Freeh Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Laurie H. Glimcher, M.D Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Michael Grobstein Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Leif Johansson Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Alan J. Lacy Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Vicki L. Sato, Ph.D. Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Togo D. West, Jr. Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director R. Sanders Williams, M.D. Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Ratify Auditors Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Provide Right to Call Special Meeting Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Reduce Supermajority Vote Requirements Applicable to Common Stock Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Reduce Supermajority Vote Requirement Applicable to Preferred Stock Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Increase Disclosure of Executive Compensation Share Holder Yes Against For Bristol-Myers Squibb Company BMY 05/04/10 Provide Right to Act by Written Consent Share Holder Yes For Against Bristol-Myers Squibb Company BMY 05/04/10 Report and Set Goals Related to Animal Use and Testing Share Holder Yes Against For Sears Holdings Corporation SHLD 05/04/10 Elect Director W. Bruce Johnson Management Yes For For Sears Holdings Corporation SHLD 05/04/10 Elect Director William C. Kunkler, III Management Yes For For Sears Holdings Corporation SHLD 05/04/10 Elect Director Edward S. Lampert Management Yes For For Sears Holdings Corporation SHLD 05/04/10 Elect Director Steven T. Mnuchin Management Yes For For Sears Holdings Corporation SHLD 05/04/10 Elect Director Ann N. Reese Management Yes For For Sears Holdings Corporation SHLD 05/04/10 Elect Director Emily Scott Management Yes For For Sears Holdings Corporation SHLD 05/04/10 Elect Director Thomas J. Tisch Management Yes For For Sears Holdings Corporation SHLD 05/04/10 Ratify Auditors Management Yes For For CSX Corporation CSX 05/05/10 Elect Director D. M. Alvarado Management Yes For For CSX Corporation CSX 05/05/10 Elect Director A. Behring Management Yes For For CSX Corporation CSX 05/05/10 Elect Director Sen. J. B. Breaux Management Yes For For CSX Corporation CSX 05/05/10 Elect Director S. T. Halverson Management Yes For For CSX Corporation CSX 05/05/10 Elect Director E. J. Kelly, III Management Yes For For CSX Corporation CSX 05/05/10 Elect Director G. H. Lamphere Management Yes For For CSX Corporation CSX 05/05/10 Elect Director J. D. McPherson Management Yes For For CSX Corporation CSX 05/05/10 Elect Director T. T. O'Toole Management Yes For For CSX Corporation CSX 05/05/10 Elect Director D. M. Ratcliffe Management Yes For For CSX Corporation CSX 05/05/10 Elect Director D. J. Shepard Management Yes For For CSX Corporation CSX 05/05/10 Elect Director M. J. Ward Management Yes For For CSX Corporation CSX 05/05/10 Ratify Auditors Management Yes For For CSX Corporation CSX 05/05/10 Approve Omnibus Stock Plan Management Yes For For Duke Energy Corporation DUK 26441C105 05/06/10 Elect Director William Barnet, III Management Yes For For Duke Energy Corporation DUK 26441C105 05/06/10 Elect Director G. Alex Bernhardt, Sr. Management Yes For For Duke Energy Corporation DUK 26441C105 05/06/10 Elect Director Michael G. Browning Management Yes For For Duke Energy Corporation DUK 26441C105 05/06/10 Elect Director Daniel R. DiMicco Management Yes For For Duke Energy Corporation DUK 26441C105 05/06/10 Elect Director John H. Forsgren Management Yes For For Duke Energy Corporation DUK 26441C105 05/06/10 Elect Director Ann Maynard Gray Management Yes For For Duke Energy Corporation DUK 26441C105 05/06/10 Elect Director James H. Hance, Jr. Management Yes For For Duke Energy Corporation DUK 26441C105 05/06/10 Elect Director E. James Reinsch Management Yes For For Duke Energy Corporation DUK 26441C105 05/06/10 Elect Director James T. Rhodes Management Yes For For Duke Energy Corporation DUK 26441C105 05/06/10 Elect Director James E. Rogers Management Yes For For Duke Energy Corporation DUK 26441C105 05/06/10 Elect Director Philip R. Sharp Management Yes For For Duke Energy Corporation DUK 26441C105 05/06/10 Approve Omnibus Stock Plan Management Yes For For Duke Energy Corporation DUK 26441C105 05/06/10 Ratify Auditors Management Yes For For Duke Energy Corporation DUK 26441C105 05/06/10 Report on Global Warming Lobbying Activities Share Holder Yes Against For Duke Energy Corporation DUK 26441C105 05/06/10 Require a Majority Vote for the Election of Directors Share Holder Yes For Against Duke Energy Corporation DUK 26441C105 05/06/10 Stock Retention/Holding Period Share Holder Yes For Against Eastman Chemical Company EMN 05/06/10 Elect Director Gary E. Anderson Management Yes For For Eastman Chemical Company EMN 05/06/10 Elect Director Renee J. Hornbaker Management Yes For For Eastman Chemical Company EMN 05/06/10 Elect Director Thomas H. McLain Management Yes For For Eastman Chemical Company EMN 05/06/10 Ratify Auditors Management Yes For For Eastman Chemical Company EMN 05/06/10 Provide Right to Call Special Meeting Management Yes For For Eastman Chemical Company EMN 05/06/10 Declassify the Board of Directors Share Holder Yes For Against Verizon Communications Inc. VZ 92343V104 05/06/10 Elect Director Richard L. Carrion Management Yes For For Verizon Communications Inc. VZ 92343V104 05/06/10 Elect Director M. Frances Keeth Management Yes For For Verizon Communications Inc. VZ 92343V104 05/06/10 Elect Director Robert W. Lane Management Yes For For Verizon Communications Inc. VZ 92343V104 05/06/10 Elect Director Sandra O. Moose Management Yes For For Verizon Communications Inc. VZ 92343V104 05/06/10 Elect Director Joseph Neubauer Management Yes For For Verizon Communications Inc. VZ 92343V104 05/06/10 Elect Director Donald T. Nicolaisen Management Yes For For Verizon Communications Inc. VZ 92343V104 05/06/10 Elect Director Thomas H. O'Brien Management Yes For For Verizon Communications Inc. VZ 92343V104 05/06/10 Elect Director Clarence Otis, Jr. Management Yes For For Verizon Communications Inc. VZ 92343V104 05/06/10 Elect Director Hugh B. Price Management Yes For For Verizon Communications Inc. VZ 92343V104 05/06/10 Elect Director Ivan G. Seidenberg Management Yes For For Verizon Communications Inc. VZ 92343V104 05/06/10 Elect Director Rodney E. Slater Management Yes For For Verizon Communications Inc. VZ 92343V104 05/06/10 Elect Director John W. Snow Management Yes For For Verizon Communications Inc. VZ 92343V104 05/06/10 Elect Director John R. Stafford Management Yes For For Verizon Communications Inc. VZ 92343V104 05/06/10 Ratify Auditors Management Yes For For Verizon Communications Inc. VZ 92343V104 05/06/10 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Verizon Communications Inc. VZ 92343V104 05/06/10 Prohibit Executive Stock-Based Awards Share Holder Yes Against For Verizon Communications Inc. VZ 92343V104 05/06/10 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Share Holder Yes For Against Verizon Communications Inc. VZ 92343V104 05/06/10 Performance-Based Equity Awards Share Holder Yes For Against Verizon Communications Inc. VZ 92343V104 05/06/10 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Verizon Communications Inc. VZ 92343V104 05/06/10 Adopt Policy on Succession Planning Share Holder Yes For Against Verizon Communications Inc. VZ 92343V104 05/06/10 Adopt a Policy in which the Company will not Make or Promise to Make Any Death Benefit Payments to Senior Executives Share Holder Yes For Against Verizon Communications Inc. VZ 92343V104 05/06/10 Stock Retention/Holding Period Share Holder Yes For Against Eastman Kodak Company EK 05/12/10 Elect Director Richard S. Braddock Management Yes Against Against Eastman Kodak Company EK 05/12/10 Elect Director Herald Y. Chen Management Yes For For Eastman Kodak Company EK 05/12/10 Elect Director Adam H. Clammer Management Yes For For Eastman Kodak Company EK 05/12/10 Elect Director Timothy M. Donahue Management Yes For For Eastman Kodak Company EK 05/12/10 Elect Director Michael J. Hawley Management Yes Against Against Eastman Kodak Company EK 05/12/10 Elect Director William H. Hernandez Management Yes For For Eastman Kodak Company EK 05/12/10 Elect Director Douglas R. Lebda Management Yes Against Against Eastman Kodak Company EK 05/12/10 Elect Director Debra L. Lee Management Yes For For Eastman Kodak Company EK 05/12/10 Elect Director Delano E. Lewis Management Yes Against Against Eastman Kodak Company EK 05/12/10 Elect Director William G. Parrett Management Yes Against Against Eastman Kodak Company EK 05/12/10 Elect Director Antonio M. Perez Management Yes For For Eastman Kodak Company EK 05/12/10 Elect Director Joel Seligman Management Yes Against Against Eastman Kodak Company EK 05/12/10 Elect Director Dennis F. Strigl Management Yes For For Eastman Kodak Company EK 05/12/10 Elect Director Laura D'Andrea Tyson Management Yes For For Eastman Kodak Company EK 05/12/10 Ratify Auditors Management Yes For For Eastman Kodak Company EK 05/12/10 Amend Omnibus Stock Plan Management Yes For For Eastman Kodak Company EK 05/12/10 Amend Executive Incentive Bonus Plan Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Accept Financial Statements and Statutory Reports Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Approve Discharge of Board and Senior Management Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Approve Allocation of Income and Omission of Dividends Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Change Location of Registered Office to Steinhausen, Switzerland Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Approve Creation of CHF 2.5 Billion Pool of Capital without Preemptive Rights Management Yes Against Against Transocean Ltd. RIG H8817H100 05/14/10 Approve Reduction in Share Capita and Repayment of $3.11 per Sharel Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Amend Articles Re: Share Certificates due to New Swiss Federal Act on Intermediated Securities Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Elect Steven Newman as Director Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Reelect Thomas Carson as Director Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Reelect Robert Sprague as Director Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Reelect J. Michael Talbert as Director Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Reelect John Whitmire as Director Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2010 Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Transact Other Business (Voting) Management Yes Against Against The Gap, Inc. GPS 05/18/10 Elect Director William S. Fisher Management Yes For For The Gap, Inc. GPS 05/18/10 Elect Director Bob L. Martin Management Yes For For The Gap, Inc. GPS 05/18/10 Elect Director Jorge P. Montoya Management Yes For For The Gap, Inc. GPS 05/18/10 Elect Director Glenn K. Murphy Management Yes For For The Gap, Inc. GPS 05/18/10 Elect Director James M. Schneider Management Yes For For The Gap, Inc. GPS 05/18/10 Elect Director Mayo A. Shattuck III Management Yes For For The Gap, Inc. GPS 05/18/10 Elect Director Kneeland C. Youngblood Management Yes For For The Gap, Inc. GPS 05/18/10 Ratify Auditors Management Yes For For The Gap, Inc. GPS 05/18/10 Amend Executive Incentive Bonus Plan Management Yes For For Halliburton Company HAL 05/19/10 Elect Director A.M. Bennett Management Yes For For Halliburton Company HAL 05/19/10 Elect Director J.R. Boyd Management Yes For For Halliburton Company HAL 05/19/10 Elect Director M. Carroll Management Yes For For Halliburton Company HAL 05/19/10 Elect Director N.K. Dicciani Management Yes For For Halliburton Company HAL 05/19/10 Elect Director S.M. Gillis Management Yes For For Halliburton Company HAL 05/19/10 Elect Director J.T. Hackett Management Yes For For Halliburton Company HAL 05/19/10 Elect Director D.J. Lesar Management Yes For For Halliburton Company HAL 05/19/10 Elect Director R.A. Malone Management Yes For For Halliburton Company HAL 05/19/10 Elect Director J.L. Martin Management Yes For For Halliburton Company HAL 05/19/10 Elect Director D.L. Reed Management Yes For For Halliburton Company HAL 05/19/10 Ratify Auditors Management Yes For For Halliburton Company HAL 05/19/10 Review and Assess Human Rights Policies Share Holder Yes For Against Halliburton Company HAL 05/19/10 Report on Political Contributions Share Holder Yes For Against Halliburton Company HAL 05/19/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against Halliburton Company HAL 05/19/10 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Vulcan Materials Company VMC 05/14/10 Elect Director Douglas J. McGregor Management Yes For For Vulcan Materials Company VMC 05/14/10 Elect Director Vincent J. Trosino Management Yes For For Vulcan Materials Company VMC 05/14/10 Elect Director Philip J. Carroll, Jr. Management Yes Withhold Against Vulcan Materials Company VMC 05/14/10 Elect Director James V. Napier Management Yes Withhold Against Vulcan Materials Company VMC 05/14/10 Ratify Auditors Management Yes For For Vulcan Materials Company VMC 05/14/10 Require a Majority Vote for the Election of Directors Share Holder Yes For Against The Gap, Inc. GPS 05/18/10 Elect Director Adrian D.P. Bellamy Management Yes For For The Gap, Inc. GPS 05/18/10 Elect Director Domenico De Sole Management Yes For For The Gap, Inc. GPS 05/18/10 Elect Director Robert J. Fisher Management Yes For For Intel Corporation INTC 05/19/10 Elect Director Charlene Barshefsky Management Yes For For Intel Corporation INTC 05/19/10 Elect Director Susan L. Decker Management Yes For For Intel Corporation INTC 05/19/10 Elect Director John J. Donahoe Management Yes For For Intel Corporation INTC 05/19/10 Elect Director Reed E. Hundt Management Yes For For Intel Corporation INTC 05/19/10 Elect Director Paul S. Otellini Management Yes For For Intel Corporation INTC 05/19/10 Elect Director James D. Plummer Management Yes For For Intel Corporation INTC 05/19/10 Elect Director David S. Pottruck Management Yes For For Intel Corporation INTC 05/19/10 Elect Director Jane E. Shaw Management Yes For For Intel Corporation INTC 05/19/10 Elect Director Frank D. Yeary Management Yes For For Intel Corporation INTC 05/19/10 Elect Director David B. Yoffie Management Yes For For Intel Corporation INTC 05/19/10 Ratify Auditors Management Yes For For Intel Corporation INTC 05/19/10 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Montpelier Re Holdings Ltd. MRH G62185106 05/19/10 Elect John G. Bruton as Director Management Yes For For Montpelier Re Holdings Ltd. MRH G62185106 05/19/10 Elect John F. Shettle as Director Management Yes For For Montpelier Re Holdings Ltd. MRH G62185106 05/19/10 Elect Morgan W. Davis as Director Management Yes For For Montpelier Re Holdings Ltd. MRH G62185106 05/19/10 Elect Thomas G. S. Busher as Director Management Yes For For Montpelier Re Holdings Ltd. MRH G62185106 05/19/10 Elect Heinrich Burgi as Director Management Yes For For Montpelier Re Holdings Ltd. MRH G62185106 05/19/10 Elect Anthony Taylor as Director of Montpelier Reinsurance Ltd Management Yes For For Montpelier Re Holdings Ltd. MRH G62185106 05/19/10 Elect Thomas G. S. Busher as Director of Montpelier Reinsurance Ltd Management Yes For For Montpelier Re Holdings Ltd. MRH G62185106 05/19/10 Elect Christopher L. Harris as Director of Montpelier Reinsurance Ltd Management Yes For For Montpelier Re Holdings Ltd. MRH G62185106 05/19/10 Elect David S. Sinnott as Director of Montpelier Reinsurance Ltd Management Yes For For Montpelier Re Holdings Ltd. MRH G62185106 05/19/10 Approve Amendments on Advance Notice Provisions Management Yes For For Montpelier Re Holdings Ltd. MRH G62185106 05/19/10 Approve Amendments on Limits on Board Size Management Yes For For Montpelier Re Holdings Ltd. MRH G62185106 05/19/10 Approve Amendments on Reductions in Subsidiary Board Elections Management Yes For For Montpelier Re Holdings Ltd. MRH G62185106 05/19/10 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Montpelier Re Holdings Ltd. MRH G62185106 05/19/10 Transact Other Business (Non-Voting) Management No Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Leslie A. Brun Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Thomas R. Cech Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Richard T. Clark Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Thomas H. Glocer Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Steven F. Goldstone Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director William B. Harrison, Jr. Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Harry R. Jacobson Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director William N. Kelley Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director C. Robert Kidder Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Rochelle B. Lazarus Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Carlos E. Represas Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Patricia F. Russo Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Thomas E. Shenk Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Anne M. Tatlock Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Craig B. Thompson Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Wendell P. Weeks Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Peter C. Wendell Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Ratify Auditors Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Approve Omnibus Stock Plan Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Approve Non-Employee Director Omnibus Stock Plan Management Yes For For Wendy's/Arby's Group, Inc. WEN 05/27/10 Elect Director Nelson Peltz Management Yes For For Wendy's/Arby's Group, Inc. WEN 05/27/10 Elect Director Peter W. May Management Yes For For Wendy's/Arby's Group, Inc. WEN 05/27/10 Elect Director Clive Chajet Management Yes For For Wendy's/Arby's Group, Inc. WEN 05/27/10 Elect Director Edward P. Garden Management Yes For For Wendy's/Arby's Group, Inc. WEN 05/27/10 Elect Director Janet Hill Management Yes For For Wendy's/Arby's Group, Inc. WEN 05/27/10 Elect Director Joseph A. Levato Management Yes For For Wendy's/Arby's Group, Inc. WEN 05/27/10 Elect Director J. Randolph Lewis Management Yes For For Wendy's/Arby's Group, Inc. WEN 05/27/10 Elect Director Peter H. Rothschild Management Yes For For Wendy's/Arby's Group, Inc. WEN 05/27/10 Elect Director David E. Schwab, II Management Yes For For Wendy's/Arby's Group, Inc. WEN 05/27/10 Elect Director Roland C. Smith Management Yes For For Wendy's/Arby's Group, Inc. WEN 05/27/10 Elect Director Raymond S. Troubh Management Yes For For Wendy's/Arby's Group, Inc. WEN 05/27/10 Elect Director Jack G. Wasserman Management Yes For For Wendy's/Arby's Group, Inc. WEN 05/27/10 Approve Omnibus Stock Plan Management Yes For For Wendy's/Arby's Group, Inc. WEN 05/27/10 Ratify Auditors Management Yes For For Wendy's/Arby's Group, Inc. WEN 05/27/10 Purchase Poultry from Suppliers Using CAK Share Holder Yes Against For Triumph Group, Inc. TGI 05/28/10 Issue Shares in Connection with Acquisition Management Yes For For Triumph Group, Inc. TGI 05/28/10 Adjourn Meeting Management Yes For For SAIC, Inc. SAI 78390X101 06/18/10 Elect Director France A. Cordova Management Yes For For SAIC, Inc. SAI 78390X101 06/18/10 Elect Director Jere A. Drummond Management Yes For For SAIC, Inc. SAI 78390X101 06/18/10 Elect Director Thomas F. First, III Management Yes For For SAIC, Inc. SAI 78390X101 06/18/10 Elect Director John J. Hamre Management Yes For For SAIC, Inc. SAI 78390X101 06/18/10 Elect Director Walter P. Havenstein Management Yes For For SAIC, Inc. SAI 78390X101 06/18/10 Elect Director Miriam E. John Management Yes For For SAIC, Inc. SAI 78390X101 06/18/10 Elect Director Anita K. Jones Management Yes For For SAIC, Inc. SAI 78390X101 06/18/10 Elect Director John P. Jumper Management Yes For For SAIC, Inc. SAI 78390X101 06/18/10 Elect Director Harry M.J. Kraemer, Jr. Management Yes For For SAIC, Inc. SAI 78390X101 06/18/10 Elect Director Edward J. Sanderson, Jr. Management Yes For For SAIC, Inc. SAI 78390X101 06/18/10 Elect Director Louis A. Simpson Management Yes For For SAIC, Inc. SAI 78390X101 06/18/10 Elect Director A. Thomas Young Management Yes For For SAIC, Inc. SAI 78390X101 06/18/10 Ratify Auditors Management Yes For For (a) (b) (c) (d) (e) (f) (g) (h) (i) Issuer Ticker Cusip Meeting Date Description of Vote Issuer v. SH Voted? Vote Cast For/Against Mgmt Monteagle Select Value Fund Denbury Resources Inc. DNR 03/09/10 Approve Merger Agreement Management Yes For For Denbury Resources Inc. DNR 03/09/10 Adjourn Meeting Management Yes For For Baker Hughes Incorporated BHI 03/31/10 Approve Issue of Shares in Connection with Acquisition Management Yes For For Baker Hughes Incorporated BHI 03/31/10 Amend Omnibus Stock Plan Management Yes For For Baker Hughes Incorporated BHI 03/31/10 Amend Omnibus Stock Plan Management Yes For For Baker Hughes Incorporated BHI 03/31/10 Adjourn Meeting Management Yes For For Schlumberger Ltd. SLB 04/07/10 Elect P. Camus as Director Management Yes For For Schlumberger Ltd. SLB 04/07/10 Elect P. Currie as Director Management Yes For For Schlumberger Ltd. SLB 04/07/10 Elect J.S. Gorelick as Director Management Yes For For Schlumberger Ltd. SLB 04/07/10 Elect A. Gould as Director Management Yes For For Schlumberger Ltd. SLB 04/07/10 Elect T. Isaac as Director Management Yes For For Schlumberger Ltd. SLB 04/07/10 Elect K.V. Kamath as Director Management Yes For For Schlumberger Ltd. SLB 04/07/10 Elect N. Kudryavtsev as Director Management Yes For For Schlumberger Ltd. SLB 04/07/10 Elect A. Lajous as Director Management Yes For For Schlumberger Ltd. SLB 04/07/10 Elect M.E. Marks as Director Management Yes For For Schlumberger Ltd. SLB 04/07/10 Elect L.R. Reif as Director Management Yes For For Schlumberger Ltd. SLB 04/07/10 Elect T.I. Sandvold as Director Management Yes For For Schlumberger Ltd. SLB 04/07/10 Elect H. Seydoux as Director Management Yes For For Schlumberger Ltd. SLB 04/07/10 Adopt and Approve Financials and Dividends Management Yes For For Schlumberger Ltd. SLB 04/07/10 Approve 2010 Omnibus Stock Incentive Plan Management Yes For For Schlumberger Ltd. SLB 04/07/10 Amend Qualified Employee Stock Purchase Plan Management Yes For For Schlumberger Ltd. SLB 04/07/10 Ratify PricewaterhouseCoopers LLP as Auditors Management Yes For For The Bank of New York Mellon Corporation BK 04/13/10 Elect Director Ruth E. Bruch Management Yes For For The Bank of New York Mellon Corporation BK 04/13/10 Elect Director Nicholas M. Donofrio Management Yes For For The Bank of New York Mellon Corporation BK 04/13/10 Elect Director Gerald L. Hassell Management Yes For For The Bank of New York Mellon Corporation BK 04/13/10 Elect Director Edmund F. Kelly Management Yes For For The Bank of New York Mellon Corporation BK 04/13/10 Elect Director Robert P. Kelly Management Yes For For The Bank of New York Mellon Corporation BK 04/13/10 Elect Director Richard J. Kogan Management Yes For For The Bank of New York Mellon Corporation BK 04/13/10 Elect Director Michael J. Kowalski Management Yes For For The Bank of New York Mellon Corporation BK 04/13/10 Elect Director John A. Luke, Jr. Management Yes For For The Bank of New York Mellon Corporation BK 04/13/10 Elect Director Robert Mehrabian Management Yes For For The Bank of New York Mellon Corporation BK 04/13/10 Elect Director Mark A. Nordenberg Management Yes For For The Bank of New York Mellon Corporation BK 04/13/10 Elect Director Catherine A. Rein Management Yes For For The Bank of New York Mellon Corporation BK 04/13/10 Elect Director William C. Richardson Management Yes For For The Bank of New York Mellon Corporation BK 04/13/10 Elect Director Samuel C. Scott III Management Yes For For The Bank of New York Mellon Corporation BK 04/13/10 Elect Director John P. Surma Management Yes For For The Bank of New York Mellon Corporation BK 04/13/10 Elect Director Wesley W. von Schack Management Yes For For The Bank of New York Mellon Corporation BK 04/13/10 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For The Bank of New York Mellon Corporation BK 04/13/10 Ratify Auditors Management Yes For For The Bank of New York Mellon Corporation BK 04/13/10 Provide for Cumulative Voting Share Holder Yes For Against The Bank of New York Mellon Corporation BK 04/13/10 Stock Retention/Holding Period Share Holder Yes For Against The Bank of New York Mellon Corporation BK 04/13/10 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Share Holder Yes For Against Texas Instruments Incorporated TXN 04/15/10 Elect Director R.W. Babb, Jr. Management Yes For For Texas Instruments Incorporated TXN 04/15/10 Elect Director D.L. Boren Management Yes For For Texas Instruments Incorporated TXN 04/15/10 Elect Director D.A. Carp Management Yes For For Texas Instruments Incorporated TXN 04/15/10 Elect Director C.S. Cox Management Yes For For Texas Instruments Incorporated TXN 04/15/10 Elect Director D.R. Goode Management Yes For For Texas Instruments Incorporated TXN 04/15/10 Elect Director S.P. MacMillan Management Yes For For Texas Instruments Incorporated TXN 04/15/10 Elect Director P.H. Patsley Management Yes For For Texas Instruments Incorporated TXN 04/15/10 Elect Director W.R. Sanders Management Yes For For Texas Instruments Incorporated TXN 04/15/10 Elect Director R.J. Simmons Management Yes For For Texas Instruments Incorporated TXN 04/15/10 Elect Director R.K. Templeton Management Yes For For Texas Instruments Incorporated TXN 04/15/10 Elect Director C.T. Whitman Management Yes For For Texas Instruments Incorporated TXN 04/15/10 Ratify Auditors Management Yes For For MEMC Electronic Materials, Inc. WFR 04/20/10 Elect Director Emmanuel T. Hernandez Management Yes For For MEMC Electronic Materials, Inc. WFR 04/20/10 Elect Director John Marren Management Yes For For MEMC Electronic Materials, Inc. WFR 04/20/10 Elect Director William E. Stevens Management Yes For For MEMC Electronic Materials, Inc. WFR 04/20/10 Elect Director James B. Williams Management Yes For For MEMC Electronic Materials, Inc. WFR 04/20/10 Ratify Auditors Management Yes For For MEMC Electronic Materials, Inc. WFR 04/20/10 Approve Omnibus Stock Plan Management Yes For For MEMC Electronic Materials, Inc. WFR 04/20/10 Other Business Management Yes Against Against Northern Trust Corporation NTRS 04/20/10 Elect Director Linda Walker Bynoe Management Yes For For Northern Trust Corporation NTRS 04/20/10 Elect Director Nicholas D. Chabraja Management Yes For For Northern Trust Corporation NTRS 04/20/10 Elect Director Susan Crown Management Yes For For Northern Trust Corporation NTRS 04/20/10 Elect Director Dipak C. Jain Management Yes For For Northern Trust Corporation NTRS 04/20/10 Elect Director Robert W. Lane Management Yes For For Northern Trust Corporation NTRS 04/20/10 Elect Director Robert C. McCormack Management Yes For For Northern Trust Corporation NTRS 04/20/10 Elect Director Edward J. Mooney Management Yes For For Northern Trust Corporation NTRS 04/20/10 Elect Director John W. Rowe Management Yes For For Northern Trust Corporation NTRS 04/20/10 Elect Director David H.B. Smith, Jr. Management Yes For For Northern Trust Corporation NTRS 04/20/10 Elect Director William D. Smithburg Management Yes For For Northern Trust Corporation NTRS 04/20/10 Elect Director Enrique J. Sosa Management Yes For For Northern Trust Corporation NTRS 04/20/10 Elect Director Charles A. Tribbett, III Management Yes For For Northern Trust Corporation NTRS 04/20/10 Elect Director Frederick H. Waddell Management Yes For For Northern Trust Corporation NTRS 04/20/10 Ratify Auditors Management Yes For For PACCAR Inc PCAR 04/20/10 Elect Director Alison J. Carnwath Management Yes For For PACCAR Inc PCAR 04/20/10 Elect Director Robert T. Parry Management Yes For For PACCAR Inc PCAR 04/20/10 Elect Director John M. Pigott Management Yes For For PACCAR Inc PCAR 04/20/10 Elect Director Gregory M.E. Spierkel Management Yes For For PACCAR Inc PCAR 04/20/10 Reduce Supermajority Vote Requirement Share Holder Yes For Against PACCAR Inc PCAR 04/20/10 Require a Majority Vote for the Election of Directors Share Holder Yes For Against PACCAR Inc PCAR 04/20/10 Limit Composition of Committee(s) to Independent Directors Share Holder Yes Against For Total System Services, Inc. TSS 04/21/10 Elect Director Richard E. Anthony Management Yes For For Total System Services, Inc. TSS 04/21/10 Elect Director Sidney E. Harris Management Yes For For Total System Services, Inc. TSS 04/21/10 Elect Director Mason H. Lampton Management Yes For For Total System Services, Inc. TSS 04/21/10 Elect Director John T. Turner Management Yes For For Total System Services, Inc. TSS 04/21/10 Elect Director M. Troy Woods Management Yes For For Total System Services, Inc. TSS 04/21/10 Elect Director James D. Yancey Management Yes For For Total System Services, Inc. TSS 04/21/10 Elect Director Rebecca K. Yarbrough Management Yes For For Total System Services, Inc. TSS 04/21/10 Ratify Auditors Management Yes For For Baker Hughes Incorporated BHI 04/22/10 Elect Director Larry D. Brady Management Yes For For Baker Hughes Incorporated BHI 04/22/10 Elect Director Clarence P. Cazalot, Jr. Management Yes For For Baker Hughes Incorporated BHI 04/22/10 Elect Director Chad C. Deaton Management Yes For For Baker Hughes Incorporated BHI 04/22/10 Elect Director Edward P. Djerejian Management Yes For For Baker Hughes Incorporated BHI 04/22/10 Elect Director Anthony G. Fernandes Management Yes For For Baker Hughes Incorporated BHI 04/22/10 Elect Director Claire W. Gargalli Management Yes For For Baker Hughes Incorporated BHI 04/22/10 Elect Director Pierre H. Jungels Management Yes For For Baker Hughes Incorporated BHI 04/22/10 Elect Director James A. Lash Management Yes For For Baker Hughes Incorporated BHI 04/22/10 Elect Director J. Larry Nichols Management Yes For For Baker Hughes Incorporated BHI 04/22/10 Elect Director H. John Riley, Jr. Management Yes For For Baker Hughes Incorporated BHI 04/22/10 Elect Director Charles L. Watson Management Yes For For Baker Hughes Incorporated BHI 04/22/10 Elect Director J. W. Stewart Management Yes For For Baker Hughes Incorporated BHI 04/22/10 Elect Director James L. Payne Management Yes For For Baker Hughes Incorporated BHI 04/22/10 Ratify Auditors Management Yes For For Baker Hughes Incorporated BHI 04/22/10 Provide Right to Call Special Meeting Management Yes For For Baker Hughes Incorporated BHI 04/22/10 Require a Majority Vote for the Election of Directors Share Holder Yes For Against Lockheed Martin Corporation LMT 04/22/10 Elect Director E. C. "Pete" Aldrige, Jr. Management Yes For For Lockheed Martin Corporation LMT 04/22/10 Elect Director Nolan D. Archibald Management Yes For For Lockheed Martin Corporation LMT 04/22/10 Elect Director David B. Burritt Management Yes For For Lockheed Martin Corporation LMT 04/22/10 Elect Director James O. Ellis, Jr. Management Yes For For Lockheed Martin Corporation LMT 04/22/10 Elect Director Gwendolyn S. King Management Yes For For Lockheed Martin Corporation LMT 04/22/10 Elect Director James M. Loy Management Yes For For Lockheed Martin Corporation LMT 04/22/10 Elect Director Douglas H. McCorkindale Management Yes For For Lockheed Martin Corporation LMT 04/22/10 Elect Director Joseph W. Ralston Management Yes For For Lockheed Martin Corporation LMT 04/22/10 Elect Director James Schneider Management Yes For For Lockheed Martin Corporation LMT 04/22/10 Elect Director Anne Stevens Management Yes For For Lockheed Martin Corporation LMT 04/22/10 Elect Director Robert J. Stevens Management Yes For For Lockheed Martin Corporation LMT 04/22/10 Ratify Auditors Management Yes For For Lockheed Martin Corporation LMT 04/22/10 Report on Space-based Weapons Program Share Holder Yes Against For Pfizer Inc. PFE 04/22/10 Elect Director Dennis A. Ausiello Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director Michael S. Brown Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director M. Anthony Burns Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director Robert N. Burt Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director W. Don Cornwell Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director Frances D. Fergusson Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director William H. Gray III Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director Constance J. Horner Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director James M. Kilts Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director Jeffrey B. Kindler Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director George A. Lorch Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director John P. Mascotte Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director Suzanne Nora Johnson Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director Stephen W. Sanger Management Yes For For Pfizer Inc. PFE 04/22/10 Elect Director William C. Steere, Jr. Management Yes For For Pfizer Inc. PFE 04/22/10 Ratify Auditors Management Yes For For Pfizer Inc. PFE 04/22/10 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Pfizer Inc. PFE 04/22/10 Provide Right to Call Special Meeting Management Yes For For Pfizer Inc. PFE 04/22/10 Prohibit Executive Stock-Based Awards Share Holder Yes Against For Snap-on Incorporated SNA 04/22/10 Elect Director John F. Fiedler Management Yes For For Snap-on Incorporated SNA 04/22/10 Elect Director James P. Holden Management Yes For For Snap-on Incorporated SNA 04/22/10 Elect Director W. Dudley Lehman Management Yes For For Snap-on Incorporated SNA 04/22/10 Elect DirectorEdward H. Rensi Management Yes For For Snap-on Incorporated SNA 04/22/10 Ratify Auditors Management Yes For For Alcoa Inc. AA 04/23/10 Elect Director Arthur D. Collins, Jr Management Yes For For Alcoa Inc. AA 04/23/10 Elect Director Carlos Ghosn Management Yes For For Alcoa Inc. AA 04/23/10 Elect Director Michael G. Morris Management Yes For For Alcoa Inc. AA 04/23/10 Elect Director E. Stanley O'Neal Management Yes For For Alcoa Inc. AA 04/23/10 Ratify Auditor Management Yes For For Alcoa Inc. AA 04/23/10 Adopt Majority Voting for Uncontested Election of Directors Management Yes For For Alcoa Inc. AA 04/23/10 Reduce Supermajority Vote Requirement Relating to Fair Price Protection Management Yes For For Alcoa Inc. AA 04/23/10 Reduce Supermajority Vote Requirement Relating to Director Elections Management Yes For For Alcoa Inc. AA 04/23/10 Reduce Supermajority Vote Requirement Relating to the Removal of Directors Management Yes For For Alcoa Inc. AA 04/23/10 Adopt Simple Majority Vote Share Holder Yes For Against Honeywell International Inc. HON 04/26/10 Elect Director Gordon M. Bethune Management Yes For For Honeywell International Inc. HON 04/26/10 Elect Director Kevin Burke Management Yes For For Honeywell International Inc. HON 04/26/10 Elect Director Jaime Chico Pardo Management Yes For For Honeywell International Inc. HON 04/26/10 Elect Director David M. Cote Management Yes For For Honeywell International Inc. HON 04/26/10 Elect Director D. Scott Davis Management Yes For For Honeywell International Inc. HON 04/26/10 Elect Director Linnet F. Deily Management Yes For For Honeywell International Inc. HON 04/26/10 Elect Director Clive R. Hollick Management Yes For For Honeywell International Inc. HON 04/26/10 Elect Director George Paz Management Yes For For Honeywell International Inc. HON 04/26/10 Elect Director Bradley T. Sheares Management Yes For For Honeywell International Inc. HON 04/26/10 Elect Director Michael W. Wright Management Yes For For Honeywell International Inc. HON 04/26/10 Ratify Auditors Management Yes For For Honeywell International Inc. HON 04/26/10 Provide Right to Call Special Meeting Management Yes For For Honeywell International Inc. HON 04/26/10 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Honeywell International Inc. HON 04/26/10 Provide Right to Act by Written Consent Share Holder Yes For Against Honeywell International Inc. HON 04/26/10 Require Independent Board Chairman Share Holder Yes For Against Honeywell International Inc. HON 04/26/10 Review and Amend Code of Conduct to Include Human Rights Share Holder Yes Against For The Boeing Company BA 04/26/10 Elect Director John H. Biggs Management Yes For For The Boeing Company BA 04/26/10 Elect Director John E. Bryson Management Yes For For The Boeing Company BA 04/26/10 Elect Director David L. Calhoun Management Yes For For The Boeing Company BA 04/26/10 Elect Director Arthur D. Collins, Jr. Management Yes For For The Boeing Company BA 04/26/10 Elect Director Linda Z. Cook Management Yes For For The Boeing Company BA 04/26/10 Elect Director William M. Daley Management Yes For For The Boeing Company BA 04/26/10 Elect Director Kenneth M. Duberstein Management Yes For For The Boeing Company BA 04/26/10 Elect Director Edmund P. Giambastiani, Jr. Management Yes For For The Boeing Company BA 04/26/10 Elect Director John F. McDonnell Management Yes For For The Boeing Company BA 04/26/10 Elect Director W. James McNerney, Jr. Management Yes For For The Boeing Company BA 04/26/10 Elect Director Susan C. Schwab Management Yes For For The Boeing Company BA 04/26/10 Elect Director Mike S. Zafirovski Management Yes For For The Boeing Company BA 04/26/10 Ratify Auditors Management Yes For For The Boeing Company BA 04/26/10 Adopt Ethical Criteria for Military Contracts Share Holder Yes Against For The Boeing Company BA 04/26/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against The Boeing Company BA 04/26/10 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against The Boeing Company BA 04/26/10 Require Independent Board Chairman Share Holder Yes For Against The Boeing Company BA 04/26/10 Report on Political Contributions Share Holder Yes For Against Stryker Corporation SYK 04/27/10 Elect Director Howard E. Cox, Jr. Management Yes For For Stryker Corporation SYK 04/27/10 Elect Director Srikant M. Datar, Ph.D. Management Yes For For Stryker Corporation SYK 04/27/10 Elect Director Donald M. Engelman, Ph.D. Management Yes For For Stryker Corporation SYK 04/27/10 Elect Director Louise L. Francesconi Management Yes For For Stryker Corporation SYK 04/27/10 Elect Director Howard L. Lance Management Yes For For Stryker Corporation SYK 04/27/10 Elect Director Stephen P. MacMillan Management Yes For For Stryker Corporation SYK 04/27/10 Elect Director William U. Parfet Management Yes For For Stryker Corporation SYK 04/27/10 Elect Director Ronda E. Stryker Management Yes For For Stryker Corporation SYK 04/27/10 Ratify Auditors Management Yes For For United States Steel Corporation X 04/27/10 Elect Director John G. Drosdick Management Yes For For United States Steel Corporation X 04/27/10 Elect Director Charles R. Lee Management Yes For For United States Steel Corporation X 04/27/10 Elect Director Jeffrey M. Lipton Management Yes For For United States Steel Corporation X 04/27/10 Elect Director Dan O. Dinges Management Yes For For United States Steel Corporation X 04/27/10 Ratify Auditors Management Yes For For United States Steel Corporation X 04/27/10 Amend Omnibus Stock Plan Management Yes For For United States Steel Corporation X 04/27/10 Approve/Amend Executive Incentive Bonus Plan Management Yes For For Bank of America Corporation BAC 04/28/10 Elect Director Susan S. Bies Management Yes For For Bank of America Corporation BAC 04/28/10 Elect Director William P. Boardman Management Yes For For Bank of America Corporation BAC 04/28/10 Elect Director Frank P. Bramble, Sr. Management Yes For For Bank of America Corporation BAC 04/28/10 Elect Director Virgis W. Colbert Management Yes For For Bank of America Corporation BAC 04/28/10 Elect Director Charles K. Gifford Management Yes For For Bank of America Corporation BAC 04/28/10 Elect Director Charles O. Holliday, Jr. Management Yes For For Bank of America Corporation BAC 04/28/10 Elect Director D. Paul Jones, Jr. Management Yes For For Bank of America Corporation BAC 04/28/10 Elect Director Monica C. Lozano Management Yes For For Bank of America Corporation BAC 04/28/10 Elect Director Thomas J. May Management Yes For For Bank of America Corporation BAC 04/28/10 Elect Director Brian T. Moynihan Management Yes For For Bank of America Corporation BAC 04/28/10 Elect Director Donald E. Powell Management Yes For For Bank of America Corporation BAC 04/28/10 Elect Director Charles O. Rossotti Management Yes For For Bank of America Corporation BAC 04/28/10 Elect Director Robert W. Scully Management Yes For For Bank of America Corporation BAC 04/28/10 Ratify Auditors Management Yes For For Bank of America Corporation BAC 04/28/10 Increase Authorized Common Stock Management Yes For For Bank of America Corporation BAC 04/28/10 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Bank of America Corporation BAC 04/28/10 Amend Omnibus Stock Plan Management Yes For For Bank of America Corporation BAC 04/28/10 Report on Government Service of Employees Share Holder Yes Against For Bank of America Corporation BAC 04/28/10 TARP Related Compensation Share Holder Yes For Against Bank of America Corporation BAC 04/28/10 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Bank of America Corporation BAC 04/28/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against Bank of America Corporation BAC 04/28/10 Adopt Policy on Succession Planning Share Holder Yes For Against Bank of America Corporation BAC 04/28/10 Report on Collateral in Derivatives Trading Share Holder Yes For Against Bank of America Corporation BAC 04/28/10 Claw-back of Payments under Restatements Share Holder Yes For Against General Electric Company GE 04/28/10 Elect Director W. Geoffrey Beattie Management Yes For For General Electric Company GE 04/28/10 Elect Director James I. Cash, Jr. Management Yes For For General Electric Company GE 04/28/10 Elect Director William M. Castell Management Yes For For General Electric Company GE 04/28/10 Elect Director Ann M. Fudge Management Yes For For General Electric Company GE 04/28/10 Elect Director Susan Hockfield Management Yes For For General Electric Company GE 04/28/10 Elect Director Jeffrey R. Immelt Management Yes For For General Electric Company GE 04/28/10 Elect Director Andrea Jung Management Yes For For General Electric Company GE 04/28/10 Elect Director Alan G. (A.G.) Lafley Management Yes For For General Electric Company GE 04/28/10 Elect Director Robert W. Lane Management Yes For For General Electric Company GE 04/28/10 Elect Director Ralph S. Larsen Management Yes For For General Electric Company GE 04/28/10 Elect Director Rochelle B. Lazarus Management Yes For For General Electric Company GE 04/28/10 Elect Director James J. Mulva Management Yes For For General Electric Company GE 04/28/10 Elect Director Sam Nunn Management Yes For For General Electric Company GE 04/28/10 Elect Director Roger S. Penske Management Yes For For General Electric Company GE 04/28/10 Elect Director Robert J. Swieringa Management Yes For For General Electric Company GE 04/28/10 Elect Director Douglas A. Warner III Management Yes For For General Electric Company GE 04/28/10 Ratify Auditors Management Yes For For General Electric Company GE 04/28/10 Provide for Cumulative Voting Share Holder Yes For Against General Electric Company GE 04/28/10 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against General Electric Company GE 04/28/10 Require Independent Board Chairman Share Holder Yes For Against General Electric Company GE 04/28/10 Report on Pay Disparity Share Holder Yes Against For General Electric Company GE 04/28/10 Adopt Policy Prohibiting Certain Directors from Serving on Key Board Committees Share Holder Yes Against For General Electric Company GE 04/28/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against NYSE Euronext NYX 04/29/10 Elect Director Andre Bergen Management Yes For For NYSE Euronext NYX 04/29/10 Elect Director Ellyn L. Brown Management Yes For For NYSE Euronext NYX 04/29/10 Elect Director Marshall N. Carter Management Yes For For NYSE Euronext NYX 04/29/10 Elect Director Patricia M. Cloherty Management Yes For For NYSE Euronext NYX 04/29/10 Elect Director Sir George Cox Management Yes For For NYSE Euronext NYX 04/29/10 Elect Director Sylvain Hefes Management Yes For For NYSE Euronext NYX 04/29/10 Elect Director Jan-Michiel Hessels Management Yes For For NYSE Euronext NYX 04/29/10 Elect Director Duncan M. McFarland Management Yes For For NYSE Euronext NYX 04/29/10 Elect Director James J. McNulty Management Yes For For NYSE Euronext NYX 04/29/10 Elect Director Duncan L. Niederauer Management Yes For For NYSE Euronext NYX 04/29/10 Elect Director Ricardo Salgado Management Yes For For NYSE Euronext NYX 04/29/10 Elect Director Robert G. Scott Management Yes For For NYSE Euronext NYX 04/29/10 Elect Director Jackson P. Tai Management Yes For For NYSE Euronext NYX 04/29/10 Elect Director Jean-Francois Theodore Management Yes For For NYSE Euronext NYX 04/29/10 Elect Director Rijnhard van Tets Management Yes For For NYSE Euronext NYX 04/29/10 Elect Director Sir Brian Williamson Management Yes For For NYSE Euronext NYX 04/29/10 Ratify Auditors Management Yes For For NYSE Euronext NYX 04/29/10 Reduce Supermajority Vote Requirement Share Holder Yes For no recommendation NYSE Euronext NYX 04/29/10 Issue Stock Certificate of Ownership Share Holder Yes Against For Rowan Companies, Inc. RDC 04/29/10 Elect Director William T. Fox III Management Yes For For Rowan Companies, Inc. RDC 04/29/10 Elect Director Sir Graham Hearne Management Yes For For Rowan Companies, Inc. RDC 04/29/10 Elect Director H. E. Lentz Management Yes For For Rowan Companies, Inc. RDC 04/29/10 Elect Director P. Dexter Peacock Management Yes Against For Rowan Companies, Inc. RDC 04/29/10 Reduce Supermajority Vote Requirement Management Yes For For Rowan Companies, Inc. RDC 04/29/10 Ratify Auditors Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director Randall L. Stephenson Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director Gilbert F. Amelio Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director Reuben V. Anderson Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director James H. Blanchard Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director Jaime Chico Pardo Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director James P. Kelly Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director Jon C. Madonna Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director Lynn M. Martin Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director John B. McCoy Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director Joyce M. Roche Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director Laura D Andrea Tyson Management Yes For For AT&T Inc. T 00206R102 04/30/10 Elect Director Patricia P. Upton Management Yes For For AT&T Inc. T 00206R102 04/30/10 Ratify Auditors Management Yes For For AT&T Inc. T 00206R102 04/30/10 Provide for Cumulative Voting Share Holder Yes For Against AT&T Inc. T 00206R102 04/30/10 Exclude Pension Credits from Calculations of Performance-Based Pay Share Holder Yes For Against AT&T Inc. T 00206R102 04/30/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against AT&T Inc. T 00206R102 04/30/10 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Noble Corporation H5833N103 04/30/10 Reelect Michael Cawley as Director Management Yes For For Noble Corporation H5833N103 04/30/10 Reelect Gordon Hall as Director Management Yes For For Noble Corporation H5833N103 04/30/10 Reelect Jack Little as Director Management Yes For For Noble Corporation H5833N103 04/30/10 Approve Creation of CHF 663.0 Million Pool of Capital without Preemptive Rights Management Yes Against Against Noble Corporation H5833N103 04/30/10 Approve CHF 143.7 Million Reduction in Share Capital and Capital Repayment of CHF 0.52 per Share Management Yes For For Noble Corporation H5833N103 04/30/10 Approve CHF 154.7 Million Reduction in Share Capital and Capital Repayment of CHF 0.56 per Share Management Yes For For Noble Corporation H5833N103 04/30/10 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm and PricewaterhouseCoopers AG as Statutory Auditor Management Yes For For Noble Corporation H5833N103 04/30/10 Accept Financial Statements and Statutory Reports Management Yes For For Noble Corporation H5833N103 04/30/10 Approve Discharge of Board and Senior Management Management Yes For For AFLAC Incorporated AFL 05/03/10 Elect Director Daniel P. Amos Management Yes For For AFLAC Incorporated AFL 05/03/10 Elect Director John Shelby Amos II Management Yes For For AFLAC Incorporated AFL 05/03/10 Elect Director Paul S. Amos II Management Yes For For AFLAC Incorporated AFL 05/03/10 Elect Director Michael H. Armacost Management Yes For For AFLAC Incorporated AFL 05/03/10 Elect Director Kriss Cloninger III Management Yes For For AFLAC Incorporated AFL 05/03/10 Elect Director Joe Frank Harris Management Yes For For AFLAC Incorporated AFL 05/03/10 Elect Director Elizabeth J. Hudson Management Yes For For AFLAC Incorporated AFL 05/03/10 Elect Director Douglas W. Johnson Management Yes For For AFLAC Incorporated AFL 05/03/10 Elect Director Robert B. Johnson Management Yes For For AFLAC Incorporated AFL 05/03/10 Elect Director Charles B. Knapp Management Yes For For AFLAC Incorporated AFL 05/03/10 Elect Director E. Stephen Purdom, M.d. Management Yes For For AFLAC Incorporated AFL 05/03/10 Elect Director Barbara K. Rimer, PhD Management Yes For For AFLAC Incorporated AFL 05/03/10 Elect Director Marvin R. Schuster Management Yes For For AFLAC Incorporated AFL 05/03/10 Elect Director David Gary Thompson Management Yes For For AFLAC Incorporated AFL 05/03/10 Elect Director Robert L. Wright Management Yes For For AFLAC Incorporated AFL 05/03/10 Elect Director Takuro Yoshida Management Yes For For AFLAC Incorporated AFL 05/03/10 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For AFLAC Incorporated AFL 05/03/10 Ratify Auditors Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Lamberto Andreotti Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Lewis B. Campbell Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director James M. Cornelius Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Louis J. Freeh Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Laurie H. Glimcher, M.D Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Michael Grobstein Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Leif Johansson Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Alan J. Lacy Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Vicki L. Sato, Ph.D. Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Togo D. West, Jr. Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director R. Sanders Williams, M.D. Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Ratify Auditors Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Provide Right to Call Special Meeting Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Reduce Supermajority Vote Requirements Applicable to Common Stock Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Reduce Supermajority Vote Requirement Applicable to Preferred Stock Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Increase Disclosure of Executive Compensation Share Holder Yes Against For Bristol-Myers Squibb Company BMY 05/04/10 Provide Right to Act by Written Consent Share Holder Yes For Against Bristol-Myers Squibb Company BMY 05/04/10 Report and Set Goals Related to Animal Use and Testing Share Holder Yes Against For Peabody Energy Corporation BTU 05/04/10 Elect Director Gregory H. Boyce Management Yes For For Peabody Energy Corporation BTU 05/04/10 Elect Director William A. Coley Management Yes For For Peabody Energy Corporation BTU 05/04/10 Elect Director William E. James Management Yes For For Peabody Energy Corporation BTU 05/04/10 Elect Director Robert B. Karn, III Management Yes For For Peabody Energy Corporation BTU 05/04/10 Elect Director M. Frances Keeth Management Yes For For Peabody Energy Corporation BTU 05/04/10 Elect Director Henry E. Lentz Management Yes For For Peabody Energy Corporation BTU 05/04/10 Elect Director Robert A. Malone Management Yes For For Peabody Energy Corporation BTU 05/04/10 Elect Director William C. Rusnack Management Yes For For Peabody Energy Corporation BTU 05/04/10 Elect Director John F. Turner Management Yes For For Peabody Energy Corporation BTU 05/04/10 Elect Director Alan H. Washkowitz Management Yes For For Peabody Energy Corporation BTU 05/04/10 Ratify Auditors Management Yes For For CME Group Inc. CME 12572Q105 05/05/10 Elect Director Terrence A. Duffy Management Yes For For CME Group Inc. CME 12572Q105 05/05/10 Elect Director Charles P. Carey Management Yes For For CME Group Inc. CME 12572Q105 05/05/10 Elect Director Mark E. Cermak Management Yes For For CME Group Inc. CME 12572Q105 05/05/10 Elect Director Martin J. Gepsman Management Yes For For CME Group Inc. CME 12572Q105 05/05/10 Elect Director Leo Melamed Management Yes For For CME Group Inc. CME 12572Q105 05/05/10 Elect Director Joseph Niciforo Management Yes For For CME Group Inc. CME 12572Q105 05/05/10 Elect Director C.C. Odom Management Yes For For CME Group Inc. CME 12572Q105 05/05/10 Elect Director John F. Sandner Management Yes For For CME Group Inc. CME 12572Q105 05/05/10 Elect Director Dennis A. Suskind Management Yes For For CME Group Inc. CME 12572Q105 05/05/10 Ratify Auditors Management Yes For For CSX Corporation CSX 05/05/10 Elect Director D. M. Alvarado Management Yes For For CSX Corporation CSX 05/05/10 Elect Director A. Behring Management Yes For For CSX Corporation CSX 05/05/10 Elect Director Sen. J. B. Breaux Management Yes For For CSX Corporation CSX 05/05/10 Elect Director S. T. Halverson Management Yes For For CSX Corporation CSX 05/05/10 Elect Director E. J. Kelly, III Management Yes For For CSX Corporation CSX 05/05/10 Elect Director G. H. Lamphere Management Yes For For CSX Corporation CSX 05/05/10 Elect Director J. D. McPherson Management Yes For For CSX Corporation CSX 05/05/10 Elect Director T. T. O'Toole Management Yes For For CSX Corporation CSX 05/05/10 Elect Director D. M. Ratcliffe Management Yes For For CSX Corporation CSX 05/05/10 Elect Director D. J. Shepard Management Yes For For CSX Corporation CSX 05/05/10 Elect Director M. J. Ward Management Yes For For CSX Corporation CSX 05/05/10 Ratify Auditors Management Yes For For CSX Corporation CSX 05/05/10 Approve Omnibus Stock Plan Management Yes For For Hess Corporation HES 42809H107 05/05/10 Elect Director N.F. Brady Management Yes Withhold Against Hess Corporation HES 42809H107 05/05/10 Elect Director G.P. Hill Management Yes For For Hess Corporation HES 42809H107 05/05/10 Elect Director T.H. Kean Management Yes Withhold Against Hess Corporation HES 42809H107 05/05/10 Elect Director F.A. Olson Management Yes Withhold Against Hess Corporation HES 42809H107 05/05/10 Ratify Auditors Management Yes For For Hess Corporation HES 42809H107 05/05/10 Amend Omnibus Stock Plan Management Yes For For Hess Corporation HES 42809H107 05/05/10 Report on Political Contributions Share Holder Yes For Against Bemis Company, Inc. BMS 05/06/10 Elect Director Jeffery H. Curler Management Yes For For Bemis Company, Inc. BMS 05/06/10 Elect Director Roger D. O'Shaugnessey Management Yes For For Bemis Company, Inc. BMS 05/06/10 Elect Director David S. Haffner Management Yes For For Bemis Company, Inc. BMS 05/06/10 Elect Director Holly A. Van Deursen Management Yes For For Bemis Company, Inc. BMS 05/06/10 Ratify Auditors Management Yes For For Bemis Company, Inc. BMS 05/06/10 Report on Pay Disparity Share Holder Yes Against For Allegheny Technologies Incorporated ATI 01741R102 05/07/10 Elect Director L. Patrick Hassey Management Yes For For Allegheny Technologies Incorporated ATI 01741R102 05/07/10 Elect Director Barbara S. Jeremiah Management Yes For For Allegheny Technologies Incorporated ATI 01741R102 05/07/10 Elect Director John D. Turner Management Yes For For Allegheny Technologies Incorporated ATI 01741R102 05/07/10 Amend Omnibus Stock Plan Management Yes For For Allegheny Technologies Incorporated ATI 01741R102 05/07/10 Ratify Auditors Management Yes For For Cummins Inc. CMI 05/11/10 Elect Director Robert J. Bernhard Management Yes For For Cummins Inc. CMI 05/11/10 Elect Director Franklin R. Chang-Diaz Management Yes For For Cummins Inc. CMI 05/11/10 Elect Director Robert K. Herdman Management Yes For For Cummins Inc. CMI 05/11/10 Elect Director Alexis M. Herman Management Yes For For Cummins Inc. CMI 05/11/10 Elect Director N. Thomas Linebarger Management Yes For For Cummins Inc. CMI 05/11/10 Elect Director William I. Miller Management Yes For For Cummins Inc. CMI 05/11/10 Elect Director Georgia R. Nelson Management Yes For For Cummins Inc. CMI 05/11/10 Elect Director Theodore M. Solso Management Yes For For Cummins Inc. CMI 05/11/10 Elect Director Carl Ware Management Yes For For Cummins Inc. CMI 05/11/10 Ratify Auditors Management Yes For For Newell Rubbermaid Inc. NWL 05/11/10 Elect Director Scott S. Cowen Management Yes For For Newell Rubbermaid Inc. NWL 05/11/10 Elect Director Cynthia A. Montgomery Management Yes For For Newell Rubbermaid Inc. NWL 05/11/10 Elect Director Michael B. Polk Management Yes For For Newell Rubbermaid Inc. NWL 05/11/10 Elect Director Michael A. Todman Management Yes For For Newell Rubbermaid Inc. NWL 05/11/10 Approve Omnibus Stock Plan Management Yes For For Newell Rubbermaid Inc. NWL 05/11/10 Ratify Auditors Management Yes For For ConocoPhillips COP 20825C104 05/12/10 Elect Director Richard L. Armitage Management Yes For For ConocoPhillips COP 20825C104 05/12/10 Elect Director Richard H. Auchinleck Management Yes For For ConocoPhillips COP 20825C104 05/12/10 Elect Director James E. Copeland, Jr. Management Yes For For ConocoPhillips COP 20825C104 05/12/10 Elect Director Kenneth M. Duberstein Management Yes For For ConocoPhillips COP 20825C104 05/12/10 Elect Director Ruth R. Harkin Management Yes For For ConocoPhillips COP 20825C104 05/12/10 Elect Director Harold W. Mcgraw III Management Yes For For ConocoPhillips COP 20825C104 05/12/10 Elect Director James J. Mulva Management Yes For For ConocoPhillips COP 20825C104 05/12/10 Elect Director Robert A. Niblock Management Yes For For ConocoPhillips COP 20825C104 05/12/10 Elect Director Harald J. Norvik Management Yes For For ConocoPhillips COP 20825C104 05/12/10 Elect Director William K. Reilly Management Yes For For ConocoPhillips COP 20825C104 05/12/10 Elect Director Bobby S. Shackouls Management Yes For For ConocoPhillips COP 20825C104 05/12/10 Elect Director Victoria J. Tschinkel Management Yes For For ConocoPhillips COP 20825C104 05/12/10 Elect Director Kathryn C. Turner Management Yes For For ConocoPhillips COP 20825C104 05/12/10 Elect Director William E. Wade, Jr. Management Yes For For ConocoPhillips COP 20825C104 05/12/10 Ratify Auditors Management Yes For For ConocoPhillips COP 20825C104 05/12/10 Report on Board Risk Management Oversight Share Holder Yes Against For ConocoPhillips COP 20825C104 05/12/10 Adopt Quantitative GHG Goals for Products and Operations Share Holder Yes For Against ConocoPhillips COP 20825C104 05/12/10 Report on Environmental Impact of Oil Sands Operations in Canada Share Holder Yes For Against ConocoPhillips COP 20825C104 05/12/10 Adopt Policy to Address Coastal Louisiana Environmental Impacts Share Holder Yes Against For ConocoPhillips COP 20825C104 05/12/10 Report on Financial Risks of Climate Change Share Holder Yes Against For ConocoPhillips COP 20825C104 05/12/10 Adopt Goals to Reduce Emission of TRI Chemicals Share Holder Yes Against For ConocoPhillips COP 20825C104 05/12/10 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Share Holder Yes For Against ConocoPhillips COP 20825C104 05/12/10 Report on Political Contributions Share Holder Yes For Against Assurant, Inc. AIZ 04621X108 05/13/10 Elect Director Howard L. Carver Management Yes For For Assurant, Inc. AIZ 04621X108 05/13/10 Elect Director Juan N. Cento Management Yes For For Assurant, Inc. AIZ 04621X108 05/13/10 Elect Director Allen R. Freedman Management Yes For For Assurant, Inc. AIZ 04621X108 05/13/10 Elect Director Elaine D. Rosen Management Yes For For Assurant, Inc. AIZ 04621X108 05/13/10 Ratify Auditors Management Yes For For Assurant, Inc. AIZ 04621X108 05/13/10 Adopt Majority Voting for Uncontested Election of Directors Management Yes For For Assurant, Inc. AIZ 04621X108 05/13/10 Declassify the Board of Directors Management Yes For For Assurant, Inc. AIZ 04621X108 05/13/10 Amend Omnibus Stock Plan Management Yes For For Kohl's Corporation KSS 05/13/10 Elect Director Peter Boneparth Management Yes For For Kohl's Corporation KSS 05/13/10 Elect Director Steven A. Burd Management Yes For For Kohl's Corporation KSS 05/13/10 Elect Director John F. Herma Management Yes For For Kohl's Corporation KSS 05/13/10 Elect Director Dale E. Jones Management Yes For For Kohl's Corporation KSS 05/13/10 Elect Director William S. Kellogg Management Yes For For Kohl's Corporation KSS 05/13/10 Elect Director Kevin Mansell Management Yes For For Kohl's Corporation KSS 05/13/10 Elect Director Frank V. Sica Management Yes For For Kohl's Corporation KSS 05/13/10 Elect Director Peter M. Sommerhauser Management Yes For For Kohl's Corporation KSS 05/13/10 Elect Director Stephanie A. Streeter Management Yes For For Kohl's Corporation KSS 05/13/10 Elect Director Nina G. Vaca Management Yes For For Kohl's Corporation KSS 05/13/10 Elect Director Stephen E. Watson Management Yes For For Kohl's Corporation KSS 05/13/10 Ratify Auditors Management Yes For For Kohl's Corporation KSS 05/13/10 Approve Omnibus Stock Plan Management Yes For For Kohl's Corporation KSS 05/13/10 Reduce Supermajority Vote Requirement Share Holder Yes For Against Kohl's Corporation KSS 05/13/10 Require Independent Board Chairman Share Holder Yes Against For Norfolk Southern Corporation NSC 05/13/10 Elect Director Thomas D. Bell, Jr. Management Yes For For Norfolk Southern Corporation NSC 05/13/10 Elect Director Alston D. Correll Management Yes For For Norfolk Southern Corporation NSC 05/13/10 Elect Director Landon Hilliard Management Yes For For Norfolk Southern Corporation NSC 05/13/10 Elect Director Burton M. Joyce Management Yes For For Norfolk Southern Corporation NSC 05/13/10 Ratify Auditors Management Yes For For Norfolk Southern Corporation NSC 05/13/10 Declassify the Board of Directors Management Yes For For Norfolk Southern Corporation NSC 05/13/10 Amend Omnibus Stock Plan Management Yes For For Norfolk Southern Corporation NSC 05/13/10 Amend Executive Incentive Bonus Plan Management Yes For For Norfolk Southern Corporation NSC 05/13/10 Report on Political Contributions Share Holder Yes For Against The Dow Chemical Company DOW 05/13/10 Elect Director Arnold A. Allemang Management Yes For For The Dow Chemical Company DOW 05/13/10 Elect Director Jacqueline K. Barton Management Yes For For The Dow Chemical Company DOW 05/13/10 Elect Director James A. Bell Management Yes For For The Dow Chemical Company DOW 05/13/10 Elect Director Jeff M. Fettig Management Yes For For The Dow Chemical Company DOW 05/13/10 Elect Director Barbara H. Franklin Management Yes For For The Dow Chemical Company DOW 05/13/10 Elect Director John B. Hess Management Yes For For The Dow Chemical Company DOW 05/13/10 Elect Director Andrew N. Liveris Management Yes For For The Dow Chemical Company DOW 05/13/10 Elect Director Paul Polman Management Yes For For The Dow Chemical Company DOW 05/13/10 Elect Director Dennis H. Reilley Management Yes For For The Dow Chemical Company DOW 05/13/10 Elect Director James M. Ringler Management Yes For For The Dow Chemical Company DOW 05/13/10 Elect Director Ruth G. Shaw Management Yes For For The Dow Chemical Company DOW 05/13/10 Elect Director Paul G. Stern Management Yes For For The Dow Chemical Company DOW 05/13/10 Ratify Auditors Management Yes For For The Dow Chemical Company DOW 05/13/10 Provide Right to Call Special Meeting Management Yes For For The Dow Chemical Company DOW 05/13/10 Report on Environmental Remediation in Midland Area Share Holder Yes Against For The Dow Chemical Company DOW 05/13/10 Stock Retention/Holding Period Share Holder Yes For Against The Dow Chemical Company DOW 05/13/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against Transocean Ltd. RIG H8817H100 05/14/10 Accept Financial Statements and Statutory Reports Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Approve Discharge of Board and Senior Management Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Approve Allocation of Income and Omission of Dividends Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Change Location of Registered Office to Steinhausen, Switzerland Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Approve Creation of CHF 2.5 Billion Pool of Capital without Preemptive Rights Management Yes Against Against Transocean Ltd. RIG H8817H100 05/14/10 Approve Reduction in Share Capita and Repayment of $3.11 per Sharel Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Amend Articles Re: Share Certificates due to New Swiss Federal Act on Intermediated Securities Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Elect Steven Newman as Director Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Reelect Thomas Carson as Director Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Reelect Robert Sprague as Director Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Reelect J. Michael Talbert as Director Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Reelect John Whitmire as Director Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2010 Management Yes For For Transocean Ltd. RIG H8817H100 05/14/10 Transact Other Business (Voting) Management Yes Against Against FirstEnergy Corp. FE 05/18/10 Elect Director Paul T. Addison Management Yes Withhold Against FirstEnergy Corp. FE 05/18/10 Elect Director Anthony J. Alexander Management Yes Withhold Against FirstEnergy Corp. FE 05/18/10 Elect Director Michael J. Anderson Management Yes Withhold Against FirstEnergy Corp. FE 05/18/10 Elect Director Carol A. Cartwright Management Yes Withhold Against FirstEnergy Corp. FE 05/18/10 Elect Director William T. Cottle Management Yes Withhold Against FirstEnergy Corp. FE 05/18/10 Elect Director Robert B. Heisler, Jr. Management Yes Withhold Against FirstEnergy Corp. FE 05/18/10 Elect Director Ernest J. Novak, Jr. Management Yes Withhold Against FirstEnergy Corp. FE 05/18/10 Elect Director Catherine A. Rein Management Yes Withhold Against FirstEnergy Corp. FE 05/18/10 Elect Director George M. Smart Management Yes Withhold Against FirstEnergy Corp. FE 05/18/10 Elect Director Wes M. Taylor Management Yes Withhold Against FirstEnergy Corp. FE 05/18/10 Elect Director Jesse T. Williams, Sr. Management Yes Withhold Against FirstEnergy Corp. FE 05/18/10 Ratify Auditors Management Yes For For FirstEnergy Corp. FE 05/18/10 Amend Bylaws Call Special Meetings Share Holder Yes For Against FirstEnergy Corp. FE 05/18/10 Stock Retention/Holding Period Share Holder Yes For Against FirstEnergy Corp. FE 05/18/10 Provide Right to Act by Written Consent Share Holder Yes For Against FirstEnergy Corp. FE 05/18/10 Require a Majority Vote for the Election of Directors Share Holder Yes For Against Morgan Stanley MS 05/18/10 Elect Director Roy J. Bostock Management Yes Against Against Morgan Stanley MS 05/18/10 Elect Director Erskine B. Bowles Management Yes For For Morgan Stanley MS 05/18/10 Elect Director Howard J. Davies Management Yes For For Morgan Stanley MS 05/18/10 Elect Director James P. Gorman Management Yes For For Morgan Stanley MS 05/18/10 Elect Director James H. Hance, Jr. Management Yes For For Morgan Stanley MS 05/18/10 Elect Director Nobuyuki Hirano Management Yes For For Morgan Stanley MS 05/18/10 Elect Director C. Robert Kidder Management Yes For For Morgan Stanley MS 05/18/10 Elect Director John J. Mack Management Yes For For Morgan Stanley MS 05/18/10 Elect Director Donald T. Nicolaisen Management Yes For For Morgan Stanley MS 05/18/10 Elect Director Charles H. Noski Management Yes For For Morgan Stanley MS 05/18/10 Elect Director Hutham S. Olayan Management Yes For For Morgan Stanley MS 05/18/10 Elect Director O. Griffith Sexton Management Yes For For Morgan Stanley MS 05/18/10 Elect Director Laura D. Tyson Management Yes For For Morgan Stanley MS 05/18/10 Ratify Auditors Management Yes For For Morgan Stanley MS 05/18/10 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Morgan Stanley MS 05/18/10 Amend Omnibus Stock Plan Management Yes Against Against Morgan Stanley MS 05/18/10 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Morgan Stanley MS 05/18/10 Stock Retention/Holding Period Share Holder Yes For Against Morgan Stanley MS 05/18/10 Require Independent Board Chairman Share Holder Yes For Against Morgan Stanley MS 05/18/10 Report on Pay Disparity Share Holder Yes Against For Morgan Stanley MS 05/18/10 Claw-back of Payments under Restatements Share Holder Yes For Against WellPoint, Inc. WLP 94973V107 05/18/10 Elect Director Sheila P. Burke Management Yes For For WellPoint, Inc. WLP 94973V107 05/18/10 Elect Director George A. Schaefer, Jr. Management Yes For For WellPoint, Inc. WLP 94973V107 05/18/10 Elect Director Jackie M. Ward Management Yes For For WellPoint, Inc. WLP 94973V107 05/18/10 Ratify Auditors Management Yes For For WellPoint, Inc. WLP 94973V107 05/18/10 Report on Conversion to Non-Profit Status Share Holder Yes Against For WellPoint, Inc. WLP 94973V107 05/18/10 Report on Lobbying Expenses Share Holder Yes Against For WellPoint, Inc. WLP 94973V107 05/18/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against WellPoint, Inc. WLP 94973V107 05/18/10 Reincorporate in Another State [from Indiana to Delaware] Share Holder Yes For Against Denbury Resources Inc. DNR 05/19/10 Elect Director Gareth Roberts Management Yes For For Denbury Resources Inc. DNR 05/19/10 Elect Director Wieland F. Wettstein Management Yes For For Denbury Resources Inc. DNR 05/19/10 Elect Director Michael L. Beatty Management Yes For For Denbury Resources Inc. DNR 05/19/10 Elect Director Michael B. Decker Management Yes For For Denbury Resources Inc. DNR 05/19/10 Elect Director Ronald G. Greene Management Yes For For Denbury Resources Inc. DNR 05/19/10 Elect Director David I. Heather Management Yes For For Denbury Resources Inc. DNR 05/19/10 Elect Director Gregory L. McMichael Management Yes For For Denbury Resources Inc. DNR 05/19/10 Elect Director Randy Stein Management Yes For For Denbury Resources Inc. DNR 05/19/10 Amend Omnibus Stock Plan Management Yes For For Denbury Resources Inc. DNR 05/19/10 Amend Omnibus Stock Plan Management Yes For For Denbury Resources Inc. DNR 05/19/10 Amend Omnibus Stock Plan Management Yes For For Denbury Resources Inc. DNR 05/19/10 Ratify Auditors Management Yes For For Halliburton Company HAL 05/19/10 Elect Director A.M. Bennett Management Yes For For Halliburton Company HAL 05/19/10 Elect Director J.R. Boyd Management Yes For For Halliburton Company HAL 05/19/10 Elect Director M. Carroll Management Yes For For Halliburton Company HAL 05/19/10 Elect Director N.K. Dicciani Management Yes For For Halliburton Company HAL 05/19/10 Elect Director S.M. Gillis Management Yes For For Halliburton Company HAL 05/19/10 Elect Director J.T. Hackett Management Yes For For Halliburton Company HAL 05/19/10 Elect Director D.J. Lesar Management Yes For For Halliburton Company HAL 05/19/10 Elect Director R.A. Malone Management Yes For For Halliburton Company HAL 05/19/10 Elect Director J.L. Martin Management Yes For For Halliburton Company HAL 05/19/10 Elect Director D.L. Reed Management Yes For For Halliburton Company HAL 05/19/10 Ratify Auditors Management Yes For For Halliburton Company HAL 05/19/10 Review and Assess Human Rights Policies Share Holder Yes For Against Halliburton Company HAL 05/19/10 Report on Political Contributions Share Holder Yes For Against Halliburton Company HAL 05/19/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against Halliburton Company HAL 05/19/10 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Intel Corporation INTC 05/19/10 Elect Director Charlene Barshefsky Management Yes For For Intel Corporation INTC 05/19/10 Elect Director Susan L. Decker Management Yes For For Intel Corporation INTC 05/19/10 Elect Director John J. Donahoe Management Yes For For Intel Corporation INTC 05/19/10 Elect Director Reed E. Hundt Management Yes For For Intel Corporation INTC 05/19/10 Elect Director Paul S. Otellini Management Yes For For Intel Corporation INTC 05/19/10 Elect Director James D. Plummer Management Yes For For Intel Corporation INTC 05/19/10 Elect Director David S. Pottruck Management Yes For For Intel Corporation INTC 05/19/10 Elect Director Jane E. Shaw Management Yes For For Intel Corporation INTC 05/19/10 Elect Director Frank D. Yeary Management Yes For For Intel Corporation INTC 05/19/10 Elect Director David B. Yoffie Management Yes For For Intel Corporation INTC 05/19/10 Ratify Auditors Management Yes For For Intel Corporation INTC 05/19/10 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Titanium Metals Corporation TIE 05/20/10 Elect Director Keith R. Coogan Management Yes For For Titanium Metals Corporation TIE 05/20/10 Elect Director Glenn R. Simmons Management Yes For For Titanium Metals Corporation TIE 05/20/10 Elect Director Harold C. Simmons Management Yes For For Titanium Metals Corporation TIE 05/20/10 Elect Director Thomas P. Stafford Management Yes For For Titanium Metals Corporation TIE 05/20/10 Elect Director Steven L. Watson Management Yes For For Titanium Metals Corporation TIE 05/20/10 Elect Director Terry N. Worrell Management Yes For For Titanium Metals Corporation TIE 05/20/10 Elect Director Paul J. Zucconi Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 05/24/10 Elect Director William C. Ballard, Jr. Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 05/24/10 Elect Director Richard T. Burke Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 05/24/10 Elect Director Robert J. Darretta Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 05/24/10 Elect Director Stephen J. Hemsley Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 05/24/10 Elect Director Michele J. Hooper Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 05/24/10 Elect Director Douglas W. Leatherdale Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 05/24/10 Elect Director Glenn M. Renwick Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 05/24/10 Elect Director Kenneth I. Shine Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 05/24/10 Elect Director Gail R. Wilensky Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 05/24/10 Ratify Auditors Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 05/24/10 Report on Lobbying Expenses Share Holder Yes Against For UnitedHealth Group Incorporated UNH 91324P102 05/24/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Leslie A. Brun Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Thomas R. Cech Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Richard T. Clark Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Thomas H. Glocer Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Steven F. Goldstone Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director William B. Harrison, Jr. Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Harry R. Jacobson Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director William N. Kelley Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director C. Robert Kidder Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Rochelle B. Lazarus Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Carlos E. Represas Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Patricia F. Russo Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Thomas E. Shenk Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Anne M. Tatlock Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Craig B. Thompson Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Wendell P. Weeks Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Peter C. Wendell Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Ratify Auditors Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Approve Omnibus Stock Plan Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Approve Non-Employee Director Omnibus Stock Plan Management Yes For For Cognizant Technology Solutions Corporation CTSH 06/01/10 Elect Director John E. Klein Management Yes For For Cognizant Technology Solutions Corporation CTSH 06/01/10 Elect Director Lakshmi Narayanan Management Yes For For Cognizant Technology Solutions Corporation CTSH 06/01/10 Elect Director Maureen Breakiron-Evans Management Yes For For Cognizant Technology Solutions Corporation CTSH 06/01/10 Amend Qualified Employee Stock Purchase Plan Management Yes For For Cognizant Technology Solutions Corporation CTSH 06/01/10 Ratify Auditors Management Yes For For Tesoro Corporation TSO 06/04/10 Elect Director Rodney F. Chase Management Yes For For Tesoro Corporation TSO 06/04/10 Elect Director Gregory J. Goff Management Yes For For Tesoro Corporation TSO 06/04/10 Elect Director Robert W. Goldman Management Yes For For Tesoro Corporation TSO 06/04/10 Elect Director Steven H. Grapstein Management Yes For For Tesoro Corporation TSO 06/04/10 Elect Director William J. Johnson Management Yes For For Tesoro Corporation TSO 06/04/10 Elect Director J.W. (Jim) Nokes Management Yes For For Tesoro Corporation TSO 06/04/10 Elect Director Donald H. Schmude Management Yes For For Tesoro Corporation TSO 06/04/10 Elect Director Michael E. Wiley Management Yes For For Tesoro Corporation TSO 06/04/10 Ratify Auditors Management Yes For For Caterpillar Inc. CAT 06/09/10 Elect Director John T. Dillon Management Yes For For Caterpillar Inc. CAT 06/09/10 Elect Director Juan Gallardo Management Yes For For Caterpillar Inc. CAT 06/09/10 Elect Director William A. Osborn Management Yes For For Caterpillar Inc. CAT 06/09/10 Elect Director Edward B. Rust, Jr. Management Yes For For Caterpillar Inc. CAT 06/09/10 Elect Director Susan C. Schwab Management Yes For For Caterpillar Inc. CAT 06/09/10 Ratify Auditors Management Yes For For Caterpillar Inc. CAT 06/09/10 Amend Omnibus Stock Plan Management Yes Against Against Caterpillar Inc. CAT 06/09/10 Declassify the Board of Directors Management Yes For For Caterpillar Inc. CAT 06/09/10 Reduce Supermajority Vote Requirement Management Yes For For Caterpillar Inc. CAT 06/09/10 Require Independent Board Chairman Share Holder Yes Against For Caterpillar Inc. CAT 06/09/10 Amend Human Rights Policy Share Holder Yes For Against Caterpillar Inc. CAT 06/09/10 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Devon Energy Corporation DVN 25179M103 06/09/10 Elect Director John Richels Management Yes For For Devon Energy Corporation DVN 25179M103 06/09/10 Ratify Auditors Management Yes For For Devon Energy Corporation DVN 25179M103 06/09/10 Reduce Supermajority Vote Requirement Share Holder Yes For Against Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director Richard C. Adkerson Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director Robert J. Allison, Jr. Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director Robert A. Day Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director Gerald J. Ford Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director H. Devon Graham, Jr. Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director Charles C. Krulak Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director Bobby Lee Lackey Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director Jon C. Madonna Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director Dustan E. McCoy Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director James R. Moffett Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director B.M. Rankin, Jr. Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director Stephen H. Siegele Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Ratify Auditors Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Amend Omnibus Stock Plan Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Request Director Nominee with Environmental Qualifications Share Holder Yes For Against Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Stock Retention/Holding Period Share Holder Yes For Against Target Corporation TGT 87612E106 06/09/10 Elect Director Calvin Darden Management Yes For For Target Corporation TGT 87612E106 06/09/10 Elect Director Anne M. Mulcahy Management Yes For For Target Corporation TGT 87612E106 06/09/10 Elect Director Stephen W. Sanger Management Yes For For Target Corporation TGT 87612E106 06/09/10 Elect Director Gregg W. Steinhafel Management Yes For For Target Corporation TGT 87612E106 06/09/10 Ratify Auditors Management Yes For For Target Corporation TGT 87612E106 06/09/10 Declassify the Board of Directors Management Yes For For Target Corporation TGT 87612E106 06/09/10 Reduce Supermajority Vote Requirement Management Yes For For Target Corporation TGT 87612E106 06/09/10 Amend Articles of Incorporation Management Yes For For Target Corporation TGT 87612E106 06/09/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against Chesapeake Energy Corporation CHK 06/11/10 Elect Director Frank Keating Management Yes Withhold Against Chesapeake Energy Corporation CHK 06/11/10 Elect Director Merrill A. Miller, Jr. Management Yes Withhold Against Chesapeake Energy Corporation CHK 06/11/10 Elect Director Frederick B. Whittemore Management Yes Withhold Against Chesapeake Energy Corporation CHK 06/11/10 Amend Omnibus Stock Plan Management Yes For For Chesapeake Energy Corporation CHK 06/11/10 Ratify Auditors Management Yes For For Chesapeake Energy Corporation CHK 06/11/10 Adopt Policy Relating to Annual Cash Bonuses Share Holder Yes For Against Chesapeake Energy Corporation CHK 06/11/10 Adopt Policy to Promote Responsible Use of Company Stock by Named Executive Officers and Directors Share Holder Yes For Against Chesapeake Energy Corporation CHK 06/11/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against Chesapeake Energy Corporation CHK 06/11/10 Advisory Vote to Ratify Named Executive Officers' and Directors' Compensation Share Holder Yes For Against Chesapeake Energy Corporation CHK 06/11/10 Report on Environmental Impacts of Natural Gas Fracturing Share Holder Yes For Against Chesapeake Energy Corporation CHK 06/11/10 Prepare Sustainability Report Share Holder Yes For Against Genzyme Corporation GENZ 06/16/10 Elect Director Douglas A. Berthiaume Management Yes For For Genzyme Corporation GENZ 06/16/10 Elect Director Robert J. Bertolini Management Yes For For Genzyme Corporation GENZ 06/16/10 Elect Director Gail K. Boudreaux Management Yes For For Genzyme Corporation GENZ 06/16/10 Elect Director Robert J. Carpenter Management Yes For For Genzyme Corporation GENZ 06/16/10 Elect Director Charles L. Cooney Management Yes For For Genzyme Corporation GENZ 06/16/10 Elect Director Victor J. Dzau Management Yes For For Genzyme Corporation GENZ 06/16/10 Elect Director Connie Mack, III Management Yes For For Genzyme Corporation GENZ 06/16/10 Elect Director Richard F. Syron Management Yes For For Genzyme Corporation GENZ 06/16/10 Elect Director Henri A. Termeer Management Yes For For Genzyme Corporation GENZ 06/16/10 Elect Director Ralph V. Whitworth Management Yes For For Genzyme Corporation GENZ 06/16/10 Amend Omnibus Stock Plan Management Yes Against Against Genzyme Corporation GENZ 06/16/10 Amend Qualified Employee Stock Purchase Plan Management Yes For For Genzyme Corporation GENZ 06/16/10 Amend Non-Employee Director Omnibus Stock Plan Management Yes For For Genzyme Corporation GENZ 06/16/10 Provide Right to Call Special Meeting Management Yes For For Genzyme Corporation GENZ 06/16/10 Ratify Auditors Management Yes For For Genzyme Corporation GENZ 06/16/10 Elect Director Steven Burakoff Share Holder Yes Do Not Vote Against Genzyme Corporation GENZ 06/16/10 Elect Director Alexander J. Denner Share Holder Yes Do Not Vote Against Genzyme Corporation GENZ 06/16/10 Elect Director Carl C. Icahn Share Holder Yes Do Not Vote Against Genzyme Corporation GENZ 06/16/10 Elect Director Richard Mulligan Share Holder Yes Do Not Vote Against Genzyme Corporation GENZ 06/16/10 Management Nominee - Douglas A. Berthiaume Share Holder Yes Do Not Vote Against Genzyme Corporation GENZ 06/16/10 Management Nominee - Robert J. Bertolini Share Holder Yes Do Not Vote Against Genzyme Corporation GENZ 06/16/10 Management Nominee - Gail K. Boudreaux Share Holder Yes Do Not Vote Against Genzyme Corporation GENZ 06/16/10 Management Nominee - Robert J. Carpenter Share Holder Yes Do Not Vote Against Genzyme Corporation GENZ 06/16/10 Management Nominee - Victor J. Dzau Share Holder Yes Do Not Vote Against Genzyme Corporation GENZ 06/16/10 Management Nominee - Ralph V. Whitworth Share Holder Yes Do Not Vote Against Genzyme Corporation GENZ 06/16/10 Amend Omnibus Stock Plan Management Yes Do Not Vote Against Genzyme Corporation GENZ 06/16/10 Amend Qualified Employee Stock Purchase Plan Management Yes Do Not Vote Against Genzyme Corporation GENZ 06/16/10 Amend Non-Employee Director Omnibus Stock Plan Management Yes Do Not Vote Against Genzyme Corporation GENZ 06/16/10 Provide Right to Call Special Meeting Management Yes Do Not Vote Against Genzyme Corporation GENZ 06/16/10 Ratify Auditors Management Yes Do Not Vote Against (a) (b) (c) (d) (e) (f) (g) (h) (i) Issuer Ticker Cusip Meeting Date Description of Vote Issuer v. SH Voted? Vote Cast For/Against Mgmt Monteagle Quality Growth Fund Dell Inc. DELL 24702R101 07/17/09 Elect Director James W. Breyer Management Yes For For Dell Inc. DELL 24702R101 07/17/09 Elect Director Donald J. Carty Management Yes For For Dell Inc. DELL 24702R101 07/17/09 Elect Director Michael S. Dell Management Yes For For Dell Inc. DELL 24702R101 07/17/09 Elect Director William H. Gray, III Management Yes Withhold Against Dell Inc. DELL 24702R101 07/17/09 Elect Director Sallie L. Krawcheck Management Yes For For Dell Inc. DELL 24702R101 07/17/09 Elect Director Judy C. Lewent Management Yes For For Dell Inc. DELL 24702R101 07/17/09 Elect Director Thomas W. Luce, III Management Yes For For Dell Inc. DELL 24702R101 07/17/09 Elect Director Klaus S. Luft Management Yes For For Dell Inc. DELL 24702R101 07/17/09 Elect Director Alex J. Mandl Management Yes For For Dell Inc. DELL 24702R101 07/17/09 Elect Director Sam Nunn Management Yes Withhold Against Dell Inc. DELL 24702R101 07/17/09 Ratify Auditors Management Yes For For Dell Inc. DELL 24702R101 07/17/09 Reimburse Proxy Contest Expenses Share Holder Yes For Against Dell Inc. DELL 24702R101 07/17/09 Reduce Supermajority Vote Requirement Share Holder Yes For Against T. Rowe Price Group, Inc. TROW 74144T108 04/14/10 Elect Director Edward C. Bernard Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 04/14/10 Elect Director James T. Brady Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 04/14/10 Elect Director J. Alfred Broaddus, Jr. Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 04/14/10 Elect Director Donald B. Hebb, Jr. Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 04/14/10 Elect Director James A.C. Kennedy Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 04/14/10 Elect Director Brian C. Rogers Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 04/14/10 Elect Director Alfred Sommer, PHD Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 04/14/10 Elect Director Dwight S. Taylor Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 04/14/10 Elect Director Anne Marie Whittemore Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 04/14/10 Ratify Auditors Management Yes For For United Technologies Corporation UTX 04/14/10 Elect Director Louis R. Chenevert Management Yes For For United Technologies Corporation UTX 04/14/10 Elect Director John V. Faraci Management Yes For For United Technologies Corporation UTX 04/14/10 Elect Director Jean-Pierre Garnier, Ph.D. Management Yes For For United Technologies Corporation UTX 04/14/10 Elect Director Jamie S. Gorelick Management Yes For For United Technologies Corporation UTX 04/14/10 Elect Director Carlos M. Gutierrez Management Yes For For United Technologies Corporation UTX 04/14/10 Elect Director Edward A. Kangas Management Yes For For United Technologies Corporation UTX 04/14/10 Elect Director Charles R. Lee Management Yes For For United Technologies Corporation UTX 04/14/10 Elect Director Richard D. McCormick Management Yes For For United Technologies Corporation UTX 04/14/10 Elect Director Harold McGraw, III Management Yes For For United Technologies Corporation UTX 04/14/10 Elect Director Richard B. Myers Management Yes For For United Technologies Corporation UTX 04/14/10 Elect Director H. Patrick Swygert Management Yes For For United Technologies Corporation UTX 04/14/10 Elect Director Andre Villeneuve Management Yes For For United Technologies Corporation UTX 04/14/10 Elect Director Christine Todd Whitman Management Yes For For United Technologies Corporation UTX 04/14/10 Ratify Auditors Management Yes For For United Technologies Corporation UTX 04/14/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against Adobe Systems Incorporated ADBE 00724F101 04/16/10 Elect Director Edward W. Barnholt Management Yes For For Adobe Systems Incorporated ADBE 00724F101 04/16/10 Elect Director Michael R. Cannon Management Yes For For Adobe Systems Incorporated ADBE 00724F101 04/16/10 Elect Director James E. Daley Management Yes For For Adobe Systems Incorporated ADBE 00724F101 04/16/10 Elect Director Charles M. Geschke Management Yes For For Adobe Systems Incorporated ADBE 00724F101 04/16/10 Elect Director Shantanu Narayen Management Yes For For Adobe Systems Incorporated ADBE 00724F101 04/16/10 Amend Omnibus Stock Plan Management Yes For For Adobe Systems Incorporated ADBE 00724F101 04/16/10 Ratify Auditors Management Yes For For C. R. Bard, Inc. BCR 04/21/10 Elect Director Theodore E. Martin Management Yes For For C. R. Bard, Inc. BCR 04/21/10 Elect Director Anthony Welters Management Yes For For C. R. Bard, Inc. BCR 04/21/10 Elect Director Tony L. White Management Yes For For C. R. Bard, Inc. BCR 04/21/10 Elect Director David M. Barrett, Ph.D. Management Yes For For C. R. Bard, Inc. BCR 04/21/10 Elect Director John C. Kelly Management Yes For For C. R. Bard, Inc. BCR 04/21/10 Amend Omnibus Stock Plan Management Yes For For C. R. Bard, Inc. BCR 04/21/10 Ratify Auditors Management Yes For For C. R. Bard, Inc. BCR 04/21/10 Prepare Sustainability Report Share Holder Yes For Against The Coca-Cola Company KO 04/21/10 Elect Director Herbert A. Allen Management Yes For For The Coca-Cola Company KO 04/21/10 Elect Director Ronald W. Allen Management Yes For For The Coca-Cola Company KO 04/21/10 Elect Director Cathleen P. Black Management Yes For For The Coca-Cola Company KO 04/21/10 Elect Director Barry Diller Management Yes Against Against The Coca-Cola Company KO 04/21/10 Elect Director Alexis M. Herman Management Yes For For The Coca-Cola Company KO 04/21/10 Elect Director Muhtar Kent Management Yes For For The Coca-Cola Company KO 04/21/10 Elect Director Donald R. Keough Management Yes For For The Coca-Cola Company KO 04/21/10 Elect Director Maria Elena Lagomasino Management Yes For For The Coca-Cola Company KO 04/21/10 Elect Director Donald F. McHenry Management Yes For For The Coca-Cola Company KO 04/21/10 Elect Director Sam Nunn Management Yes For For The Coca-Cola Company KO 04/21/10 Elect Director James D. Robinson III Management Yes For For The Coca-Cola Company KO 04/21/10 Elect Director Peter V. Ueberroth Management Yes For For The Coca-Cola Company KO 04/21/10 Elect Director Jacob Wallenberg Management Yes For For The Coca-Cola Company KO 04/21/10 Elect Director James B. Williams Management Yes For For The Coca-Cola Company KO 04/21/10 Ratify Auditors Management Yes For For The Coca-Cola Company KO 04/21/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against The Coca-Cola Company KO 04/21/10 Require Independent Board Chairman Share Holder Yes For Against The Coca-Cola Company KO 04/21/10 Performance-Based Equity Awards Share Holder Yes Against For The Coca-Cola Company KO 04/21/10 Publish Report on Chemical Bisphenol A (BPA) Share Holder Yes For Against Johnson & Johnson JNJ 04/22/10 Elect Director Mary Sue Coleman Management Yes For For Johnson & Johnson JNJ 04/22/10 Elect Director James G. Culien Management Yes For For Johnson & Johnson JNJ 04/22/10 Elect Director Michael M. E. Johns Management Yes For For Johnson & Johnson JNJ 04/22/10 Elect Director Susan L. Lindquist Management Yes For For Johnson & Johnson JNJ 04/22/10 Elect Director Anne M. Mulcahy Management Yes For For Johnson & Johnson JNJ 04/22/10 Elect Director Lea F. Mullin Management Yes For For Johnson & Johnson JNJ 04/22/10 Elect Director William D. Perez Management Yes For For Johnson & Johnson JNJ 04/22/10 Elect Director Charles Prince Management Yes For For Johnson & Johnson JNJ 04/22/10 Elect Director David Satcher Management Yes For For Johnson & Johnson JNJ 04/22/10 Elect Director William C. Welcon Management Yes For For Johnson & Johnson JNJ 04/22/10 Ratify Auditors Management Yes For For Johnson & Johnson JNJ 04/22/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against Johnson & Johnson JNJ 04/22/10 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Abbott Laboratories ABT 04/23/10 Elect Director R.J. Alpern Management Yes For For Abbott Laboratories ABT 04/23/10 Elect Director R.S. Austin Management Yes For For Abbott Laboratories ABT 04/23/10 Elect Director W.M. Daley Management Yes Withhold Against Abbott Laboratories ABT 04/23/10 Elect Director W.J. Farrell Management Yes Withhold Against Abbott Laboratories ABT 04/23/10 Elect Director H.L. Fuller Management Yes Withhold Against Abbott Laboratories ABT 04/23/10 Elect Director W.A. Osborn Management Yes Withhold Against Abbott Laboratories ABT 04/23/10 Elect Director D.A.L. Owen Management Yes For For Abbott Laboratories ABT 04/23/10 Elect Director R.S. Roberts Management Yes For For Abbott Laboratories ABT 04/23/10 Elect Director S.C. Scott, III Management Yes For For Abbott Laboratories ABT 04/23/10 Elect Director W.D. Smithburg Management Yes Withhold Against Abbott Laboratories ABT 04/23/10 Elect Director G.F. Tilton Management Yes For For Abbott Laboratories ABT 04/23/10 Elect Director M.D. White Management Yes For For Abbott Laboratories ABT 04/23/10 Ratify Auditors Management Yes For For Abbott Laboratories ABT 04/23/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against Abbott Laboratories ABT 04/23/10 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Harsco Corporation HSC 04/27/10 Elect Director G.D.H. Butler Management Yes For For Harsco Corporation HSC 04/27/10 Elect Director K.G. Eddy Management Yes For For Harsco Corporation HSC 04/27/10 Elect Director S.D. Fazzolari Management Yes For For Harsco Corporation HSC 04/27/10 Elect Director S.E. Graham Management Yes For For Harsco Corporation HSC 04/27/10 Elect Director T.D. Growcock Management Yes For For Harsco Corporation HSC 04/27/10 Elect Director H.W. Knueppel Management Yes For For Harsco Corporation HSC 04/27/10 Elect Director D.H. Pierce Management Yes For For Harsco Corporation HSC 04/27/10 Elect Director J.I. Scheiner Management Yes For For Harsco Corporation HSC 04/27/10 Elect Director A.J. Sordoni, III Management Yes For For Harsco Corporation HSC 04/27/10 Elect Director R.C. Wilburn Management Yes For For Harsco Corporation HSC 04/27/10 Ratify Auditors Management Yes For For International Business Machines Corporation IBM 04/27/10 Elect Director A. J. P. Belda Management Yes For For International Business Machines Corporation IBM 04/27/10 Elect Director C. Black Management Yes For For International Business Machines Corporation IBM 04/27/10 Elect Director W. R. Brody Management Yes For For International Business Machines Corporation IBM 04/27/10 Elect Director K. I. Chenault Management Yes For For International Business Machines Corporation IBM 04/27/10 Elect Director M. L. Eskew Management Yes For For International Business Machines Corporation IBM 04/27/10 Elect Director S. A. Jackson Management Yes For For International Business Machines Corporation IBM 04/27/10 Elect Director A. N. Liveris Management Yes For For International Business Machines Corporation IBM 04/27/10 Elect DirectorW. J. McNerney, Jr. Management Yes For For International Business Machines Corporation IBM 04/27/10 Elect Director T. Nishimuro Management Yes For For International Business Machines Corporation IBM 04/27/10 Elect Director J. W. Owens Management Yes For For International Business Machines Corporation IBM 04/27/10 Elect Director S. J. Palmisano Management Yes For For International Business Machines Corporation IBM 04/27/10 Elect Director J. E. Spero Management Yes For For International Business Machines Corporation IBM 04/27/10 Elect Director S. Taurel Management Yes For For International Business Machines Corporation IBM 04/27/10 Elect Director L. H. Zambrano Management Yes For For International Business Machines Corporation IBM 04/27/10 Ratify Auditors Management Yes For For International Business Machines Corporation IBM 04/27/10 Adopt Policy on Bonus Banking Share Holder Yes For Against International Business Machines Corporation IBM 04/27/10 Provide for Cumulative Voting Share Holder Yes For Against International Business Machines Corporation IBM 04/27/10 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against International Business Machines Corporation IBM 04/27/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against W.W. Grainger, Inc. GWW 04/28/10 Elect Director Brian P. Anderson Management Yes For For W.W. Grainger, Inc. GWW 04/28/10 Elect Director Wilbur H. Gantz Management Yes For For W.W. Grainger, Inc. GWW 04/28/10 Elect Director V. Ann Hailey Management Yes For For W.W. Grainger, Inc. GWW 04/28/10 Elect Director William K. Hall Management Yes For For W.W. Grainger, Inc. GWW 04/28/10 Elect Director Stuart L. Levenick Management Yes For For W.W. Grainger, Inc. GWW 04/28/10 Elect Director John W. McCarter, Jr. Management Yes For For W.W. Grainger, Inc. GWW 04/28/10 Elect Director Neil S. Novich Management Yes For For W.W. Grainger, Inc. GWW 04/28/10 Elect Director Michael J. Roberts Management Yes For For W.W. Grainger, Inc. GWW 04/28/10 Elect Director Gary L. Rogers Management Yes For For W.W. Grainger, Inc. GWW 04/28/10 Elect Director James T. Ryan Management Yes For For W.W. Grainger, Inc. GWW 04/28/10 Elect Director E. Scott Santi Management Yes For For W.W. Grainger, Inc. GWW 04/28/10 Elect Director James D. Slavik Management Yes For For W.W. Grainger, Inc. GWW 04/28/10 Ratify Auditors Management Yes For For W.W. Grainger, Inc. GWW 04/28/10 Approve Omnibus Stock Plan Management Yes For For eBay Inc. EBAY 04/29/10 Elect Director David M. Moffett Management Yes For For eBay Inc. EBAY 04/29/10 Elect Director Richard T. Schlosberg, III Management Yes For For eBay Inc. EBAY 04/29/10 Elect Director Thomas J. Tierney Management Yes For For eBay Inc. EBAY 04/29/10 Amend Executive Incentive Bonus Plan Management Yes For For eBay Inc. EBAY 04/29/10 Amend Omnibus Stock Plan Management Yes For For eBay Inc. EBAY 04/29/10 Ratify Auditors Management Yes For For Noble Corporation H5833N103 04/30/10 Reelect Michael Cawley as Director Management Yes For For Noble Corporation H5833N103 04/30/10 Reelect Gordon Hall as Director Management Yes For For Noble Corporation H5833N103 04/30/10 Reelect Jack Little as Director Management Yes For For Noble Corporation H5833N103 04/30/10 Approve Creation of CHF 663.0 Million Pool of Capital without Preemptive Rights Management Yes Against For Noble Corporation H5833N103 04/30/10 Approve CHF 143.7 Million Reduction in Share Capital and Capital Repayment of CHF 0.52 per Share Management Yes For For Noble Corporation H5833N103 04/30/10 Approve CHF 154.7 Million Reduction in Share Capital and Capital Repayment of CHF 0.56 per Share Management Yes For For Noble Corporation H5833N103 04/30/10 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm and PricewaterhouseCoopers AG as Statutory Auditor Management Yes For For Noble Corporation H5833N103 04/30/10 Accept Financial Statements and Statutory Reports Management Yes For For Noble Corporation H5833N103 04/30/10 Approve Discharge of Board and Senior Management Management Yes For For Baxter International Inc. BAX 05/04/10 Elect Director Blake E. Devitt Management Yes For For Baxter International Inc. BAX 05/04/10 Elect Director John D. Forsyth Management Yes For For Baxter International Inc. BAX 05/04/10 Elect Director Gail D. Fosler Management Yes For For Baxter International Inc. BAX 05/04/10 Elect Director Carole J. Shapazian Management Yes For For Baxter International Inc. BAX 05/04/10 Ratify Auditors Management Yes For For Baxter International Inc. BAX 05/04/10 Reduce Supermajority Vote Requirement Share Holder Yes For Against Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Lamberto Andreotti Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Lewis B. Campbell Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director James M. Cornelius Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Louis J. Freeh Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Laurie H. Glimcher, M.D Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Michael Grobstein Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Leif Johansson Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Alan J. Lacy Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Vicki L. Sato, Ph.D. Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director Togo D. West, Jr. Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Elect Director R. Sanders Williams, M.D. Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Ratify Auditors Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Provide Right to Call Special Meeting Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Reduce Supermajority Vote Requirements Applicable to Common Stock Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Reduce Supermajority Vote Requirement Applicable to Preferred Stock Management Yes For For Bristol-Myers Squibb Company BMY 05/04/10 Increase Disclosure of Executive Compensation Share Holder Yes Against For Bristol-Myers Squibb Company BMY 05/04/10 Provide Right to Act by Written Consent Share Holder Yes For Against Bristol-Myers Squibb Company BMY 05/04/10 Report and Set Goals Related to Animal Use and Testing Share Holder Yes Against For Peabody Energy Corporation BTU 05/04/10 Elect Director Gregory H. Boyce Management Yes For For Peabody Energy Corporation BTU 05/04/10 Elect Director William A. Coley Management Yes For For Peabody Energy Corporation BTU 05/04/10 Elect Director William E. James Management Yes For For Peabody Energy Corporation BTU 05/04/10 Elect Director Robert B. Karn, III Management Yes For For Peabody Energy Corporation BTU 05/04/10 Elect Director M. Frances Keeth Management Yes For For Peabody Energy Corporation BTU 05/04/10 Elect Director Henry E. Lentz Management Yes For For Peabody Energy Corporation BTU 05/04/10 Elect Director Robert A. Malone Management Yes For For Peabody Energy Corporation BTU 05/04/10 Elect Director William C. Rusnack Management Yes For For Peabody Energy Corporation BTU 05/04/10 Elect Director John F. Turner Management Yes For For Peabody Energy Corporation BTU 05/04/10 Elect Director Alan H. Washkowitz Management Yes For For Peabody Energy Corporation BTU 05/04/10 Ratify Auditors Management Yes For For CME Group Inc. CME 12572Q105 05/05/10 Elect Director Terrence A. Duffy Management Yes For For CME Group Inc. CME 12572Q105 05/05/10 Elect Director Charles P. Carey Management Yes For For CME Group Inc. CME 12572Q105 05/05/10 Elect Director Mark E. Cermak Management Yes For For CME Group Inc. CME 12572Q105 05/05/10 Elect Director Martin J. Gepsman Management Yes For For CME Group Inc. CME 12572Q105 05/05/10 Elect Director Leo Melamed Management Yes For For CME Group Inc. CME 12572Q105 05/05/10 Elect Director Joseph Niciforo Management Yes For For CME Group Inc. CME 12572Q105 05/05/10 Elect Director C.C. Odom Management Yes For For CME Group Inc. CME 12572Q105 05/05/10 Elect Director John F. Sandner Management Yes For For CME Group Inc. CME 12572Q105 05/05/10 Elect Director Dennis A. Suskind Management Yes For For CME Group Inc. CME 12572Q105 05/05/10 Ratify Auditors Management Yes For For Express Scripts, Inc. ESRX 05/05/10 Elect Director Gary G. Benanav Management Yes For For Express Scripts, Inc. ESRX 05/05/10 Elect Director Frank J. Borelli Management Yes For For Express Scripts, Inc. ESRX 05/05/10 Elect Director Maura C. Breen Management Yes For For Express Scripts, Inc. ESRX 05/05/10 Elect Director Nicholas J. LaHowchic Management Yes For For Express Scripts, Inc. ESRX 05/05/10 Elect Director Thomas P. Mac Mahon Management Yes For For Express Scripts, Inc. ESRX 05/05/10 Elect Director Frank Mergenthaler Management Yes For For Express Scripts, Inc. ESRX 05/05/10 Elect Director Woodrow A Myers, Jr., M.D. Management Yes For For Express Scripts, Inc. ESRX 05/05/10 Elect Director John O. Parker, Jr. Management Yes For For Express Scripts, Inc. ESRX 05/05/10 Elect Director George Paz Management Yes For For Express Scripts, Inc. ESRX 05/05/10 Elect Director Samuel K. Skinner Management Yes For For Express Scripts, Inc. ESRX 05/05/10 Elect Director Seymour Sternberg Management Yes For For Express Scripts, Inc. ESRX 05/05/10 Elect Director Barrett A. Toan Management Yes For For Express Scripts, Inc. ESRX 05/05/10 Ratify Auditors Management Yes For For Express Scripts, Inc. ESRX 05/05/10 Report on Political Contributions Share Holder Yes For Against Express Scripts, Inc. ESRX 05/05/10 Require Independent Board Chairman Share Holder Yes Against For PepsiCo, Inc. PEP 05/05/10 Elect Director Shona L. Brown Management Yes For For PepsiCo, Inc. PEP 05/05/10 Elect Director Ian M. Cook Management Yes For For PepsiCo, Inc. PEP 05/05/10 Elect Director Dina Dublon Management Yes For For PepsiCo, Inc. PEP 05/05/10 Elect Director Victor J. Dzau Management Yes For For PepsiCo, Inc. PEP 05/05/10 Elect Director Ray L. Hunt Management Yes For For PepsiCo, Inc. PEP 05/05/10 Elect Director Alberto Ibarguen Management Yes For For PepsiCo, Inc. PEP 05/05/10 Elect Director Arthur C. Martinez Management Yes For For PepsiCo, Inc. PEP 05/05/10 Elect Director Indra K. Nooyi Management Yes For For PepsiCo, Inc. PEP 05/05/10 Elect Director Sharon P. Rockefeller Management Yes For For PepsiCo, Inc. PEP 05/05/10 Elect Director James J. Schiro Management Yes For For PepsiCo, Inc. PEP 05/05/10 Elect Director Lloyd G. Trotter Management Yes For For PepsiCo, Inc. PEP 05/05/10 Elect Director Daniel Vasella Management Yes Against For PepsiCo, Inc. PEP 05/05/10 Ratify Auditors Management Yes For For PepsiCo, Inc. PEP 05/05/10 Amend Omnibus Stock Plan Management Yes For For PepsiCo, Inc. PEP 05/05/10 Report on Charitable Contributions Share Holder Yes Against For PepsiCo, Inc. PEP 05/05/10 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against PepsiCo, Inc. PEP 05/05/10 Report onPublic Policy Advocacy Process Share Holder Yes Against For Apache Corporation APA 05/06/10 Elect Director Eugene C. Fiedorek Management Yes For For Apache Corporation APA 05/06/10 Elect Director Patricia Albjerg Graham Management Yes For For Apache Corporation APA 05/06/10 Elect Director F.H. Merelli Management Yes For For Apache Corporation APA 05/06/10 Ratify Auditors Management Yes For For Fluor Corporation FLR 05/06/10 Elect Director James T. Hackett Management Yes For For Fluor Corporation FLR 05/06/10 Elect Director Kent Kresa Management Yes For For Fluor Corporation FLR 05/06/10 Elect Director Nader H. Sultan Management Yes For For Fluor Corporation FLR 05/06/10 Ratify Auditors Management Yes For For Fluor Corporation FLR 05/06/10 Require Independent Board Chairman Share Holder Yes For Against Colgate-Palmolive Company CL 05/07/10 Elect Director John T. Cahill Management Yes For For Colgate-Palmolive Company CL 05/07/10 Elect Director Ian Cook Management Yes For For Colgate-Palmolive Company CL 05/07/10 Elect Director Helene D. Gayle Management Yes For For Colgate-Palmolive Company CL 05/07/10 Elect Director Ellen M. Hancock Management Yes For For Colgate-Palmolive Company CL 05/07/10 Elect Director Joseph Jimenez Management Yes For For Colgate-Palmolive Company CL 05/07/10 Elect Director David W. Johnson Management Yes For For Colgate-Palmolive Company CL 05/07/10 Elect Director Richard J. Kogan Management Yes For For Colgate-Palmolive Company CL 05/07/10 Elect Director Delano E. Lewis Management Yes For For Colgate-Palmolive Company CL 05/07/10 Elect Director J. Pedro Reinhard Management Yes For For Colgate-Palmolive Company CL 05/07/10 Elect Director Stephen I. Sadove Management Yes For For Colgate-Palmolive Company CL 05/07/10 Ratify Auditors Management Yes For For Colgate-Palmolive Company CL 05/07/10 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Colgate-Palmolive Company CL 05/07/10 Report on Charitable Contributions Share Holder Yes Against For Colgate-Palmolive Company CL 05/07/10 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against FMC Technologies, Inc. FTI 30249U101 05/07/10 Elect Director Thorleif Enger Management Yes For For FMC Technologies, Inc. FTI 30249U101 05/07/10 Elect Director Claire S. Farley Management Yes For For FMC Technologies, Inc. FTI 30249U101 05/07/10 Elect Director Joseph H. Netherland Management Yes For For FMC Technologies, Inc. FTI 30249U101 05/07/10 Ratify Auditors Management Yes For For FMC Technologies, Inc. FTI 30249U101 05/07/10 Require a Majority Vote for the Election of Directors Share Holder Yes For Against The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Elect Director Lloyd C. Blankfein Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Elect Director John H. Bryan Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Elect Director Gary D. Cohn Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Elect Director Claes Dahlbäck Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Elect Director Stephen Friedman Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Elect Director William W. George Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Elect Director James A. Johnson Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Elect Director Lois D. Juliber Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Elect Director Lakshmi N. Mittal Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Elect Director James J. Schiro Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Elect Director H. Lee Scott, Jr. Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Ratify Auditors Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Reduce Supermajority Vote Requirement Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Provide Right to Call Special Meeting Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Provide for Cumulative Voting Share Holder Yes For Against The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Report on Collateral in Derivatives Trading Share Holder Yes For Against The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Require Independent Board Chairman Share Holder Yes Against For The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Report on Political Contributions Share Holder Yes For Against The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Report on Global Warming Science Share Holder Yes Against For The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Report on Pay Disparity Share Holder Yes Against For The Goldman Sachs Group, Inc. GS 38141G104 05/07/10 Stock Retention/Holding Period Share Holder Yes For Against Danaher Corporation DHR 05/11/10 Elect Director Steven M. Rales Management Yes For For Danaher Corporation DHR 05/11/10 Elect Director John T. Schwieters Management Yes For For Danaher Corporation DHR 05/11/10 Elect Director Alan G. Spoon Management Yes For For Danaher Corporation DHR 05/11/10 Ratify Auditors Management Yes For For Danaher Corporation DHR 05/11/10 Declassify the Board of Directors Share Holder Yes For Against Gilead Sciences, Inc. GILD 05/11/10 Elect Director Paul Berg Management Yes For For Gilead Sciences, Inc. GILD 05/11/10 Elect Director John F. Cogan Management Yes For For Gilead Sciences, Inc. GILD 05/11/10 Elect Director Etienne F. Davignon Management Yes For For Gilead Sciences, Inc. GILD 05/11/10 Elect Director James M. Denny Management Yes For For Gilead Sciences, Inc. GILD 05/11/10 Elect Director Carla A. Hills Management Yes For For Gilead Sciences, Inc. GILD 05/11/10 Elect Director Kevin E. Lofton Management Yes For For Gilead Sciences, Inc. GILD 05/11/10 Elect Director John W. Madigan Management Yes For For Gilead Sciences, Inc. GILD 05/11/10 Elect Director John C. Martin Management Yes For For Gilead Sciences, Inc. GILD 05/11/10 Elect Director Gordon E. Moore Management Yes For For Gilead Sciences, Inc. GILD 05/11/10 Elect Director Nicholas G. Moore Management Yes For For Gilead Sciences, Inc. GILD 05/11/10 Elect Director Richard J. Whitley Management Yes For For Gilead Sciences, Inc. GILD 05/11/10 Elect Director Gayle E. Wilson Management Yes For For Gilead Sciences, Inc. GILD 05/11/10 Elect Director Per Wold-Olsen Management Yes For For Gilead Sciences, Inc. GILD 05/11/10 Ratify Auditors Management Yes For For Gilead Sciences, Inc. GILD 05/11/10 Reduce Supermajority Vote Requirement Share Holder Yes For Against American Tower Corporation AMT 05/12/10 Elect Director: Raymond P. Dolan Management Yes For For American Tower Corporation AMT 05/12/10 Elect Director: Ronald M. Dykes Management Yes For For American Tower Corporation AMT 05/12/10 Elect Director: Carolyn F. Katz Management Yes For For American Tower Corporation AMT 05/12/10 Elect Director: Gustavo Lara Cantu Management Yes For For American Tower Corporation AMT 05/12/10 Elect Director: Joann A. Reed Management Yes For For American Tower Corporation AMT 05/12/10 Elect Director: Pamela D.a. Reeve Management Yes For For American Tower Corporation AMT 05/12/10 Elect Director: David E. Sharbutt Management Yes For For American Tower Corporation AMT 05/12/10 Elect Director: James D. Taiclet, Jr. Management Yes For For American Tower Corporation AMT 05/12/10 Elect Director: Samme L. Thompson Management Yes For For American Tower Corporation AMT 05/12/10 Ratify Auditors Management Yes For For Amgen, Inc. AMGN 05/12/10 Elect Director Dr. David Baltimore Management Yes For For Amgen, Inc. AMGN 05/12/10 Elect Director Frank J. Biondi, Jr. Management Yes For For Amgen, Inc. AMGN 05/12/10 Elect Director Francois De Carbonnel Management Yes For For Amgen, Inc. AMGN 05/12/10 Elect Director Jerry D. Choate Management Yes For For Amgen, Inc. AMGN 05/12/10 Elect Director Dr. Vance D. Coffman Management Yes For For Amgen, Inc. AMGN 05/12/10 Elect Director Frederick W. Gluck Management Yes For For Amgen, Inc. AMGN 05/12/10 Elect Director Dr. Rebecca M. Henderson Management Yes For For Amgen, Inc. AMGN 05/12/10 Elect Director Frank C. Herringer Management Yes For For Amgen, Inc. AMGN 05/12/10 Elect Director Dr. Gilbert S. Omenn Management Yes For For Amgen, Inc. AMGN 05/12/10 Elect Director Judith C. Pelham Management Yes For For Amgen, Inc. AMGN 05/12/10 Elect Director Adm. J. Paul Reason, USN (Retired) Management Yes For For Amgen, Inc. AMGN 05/12/10 Elect Director Leonard D. Schaeffer Management Yes For For Amgen, Inc. AMGN 05/12/10 Elect Director Kevin W. Sharer Management Yes For For Amgen, Inc. AMGN 05/12/10 Ratify Auditors Management Yes For For Amgen, Inc. AMGN 05/12/10 Provide Right to Act by Written Consent Share Holder Yes For Against Amgen, Inc. AMGN 05/12/10 Stock Retention/Holding Period Share Holder Yes For Against Cameron International Corporation CAM 13342B105 05/12/10 Elect Director Michael E. Patrick Management Yes For For Cameron International Corporation CAM 13342B105 05/12/10 Elect Director Jon Erik Reinhardsen Management Yes For For Cameron International Corporation CAM 13342B105 05/12/10 Elect Director Bruce W. Wilkinson Management Yes For For Cameron International Corporation CAM 13342B105 05/12/10 Ratify Auditors Management Yes For For Medco Health Solutions, Inc. MHS 58405U102 05/12/10 Elect Director Howard W. Barker, Jr. Management Yes For For Medco Health Solutions, Inc. MHS 58405U102 05/12/10 Elect Director John L. Cassis Management Yes For For Medco Health Solutions, Inc. MHS 58405U102 05/12/10 Elect Director Michael Goldstein Management Yes For For Medco Health Solutions, Inc. MHS 58405U102 05/12/10 Elect Director Charles M. Lillis Management Yes For For Medco Health Solutions, Inc. MHS 58405U102 05/12/10 Elect Director Myrtle S. Potter Management Yes For For Medco Health Solutions, Inc. MHS 58405U102 05/12/10 Elect Director William L. Roper Management Yes For For Medco Health Solutions, Inc. MHS 58405U102 05/12/10 Elect Director David B. Snow, Jr. Management Yes For For Medco Health Solutions, Inc. MHS 58405U102 05/12/10 Elect Director David D. Stevens Management Yes Against Against Medco Health Solutions, Inc. MHS 58405U102 05/12/10 Elect Director Blenda J. Wilson Management Yes For For Medco Health Solutions, Inc. MHS 58405U102 05/12/10 Ratify Auditors Management Yes For For Medco Health Solutions, Inc. MHS 58405U102 05/12/10 Provide Right to Call Special Meeting Management Yes For For Google Inc. GOOG 38259P508 05/13/10 Elect Director Eric Schmidt Management Yes For For Google Inc. GOOG 38259P508 05/13/10 Elect Director Sergey Brin Management Yes For For Google Inc. GOOG 38259P508 05/13/10 Elect Director Larry Page Management Yes For For Google Inc. GOOG 38259P508 05/13/10 Elect Director L. John Doerr Management Yes For For Google Inc. GOOG 38259P508 05/13/10 Elect Director John L. Hennessy Management Yes For For Google Inc. GOOG 38259P508 05/13/10 Elect Director Ann Mather Management Yes For For Google Inc. GOOG 38259P508 05/13/10 Elect Director Paul S. Otellini Management Yes For For Google Inc. GOOG 38259P508 05/13/10 Elect Director K. Ram Shriram Management Yes For For Google Inc. GOOG 38259P508 05/13/10 Elect Director Shirley M. Tilghman Management Yes For For Google Inc. GOOG 38259P508 05/13/10 Ratify Auditors Management Yes For For Google Inc. GOOG 38259P508 05/13/10 Amend Omnibus Stock Plan Management Yes Against Against Google Inc. GOOG 38259P508 05/13/10 Prepare Sustainability Report Share Holder Yes For Against Google Inc. GOOG 38259P508 05/13/10 Adopt Principles for Online Advertising Share Holder Yes Against For Google Inc. GOOG 38259P508 05/13/10 Amend Human Rights Policies Regarding Chinese Operations Share Holder Yes Against For Jefferies Group, Inc. JEF 05/17/10 Elect Director Richard B. Handler Management Yes For For Jefferies Group, Inc. JEF 05/17/10 Elect Director Brian P. Friedman Management Yes For For Jefferies Group, Inc. JEF 05/17/10 Elect Director W. Patrick Campbell Management Yes Withhold Against Jefferies Group, Inc. JEF 05/17/10 Elect Director Ian M. Cumming Management Yes Withhold Against Jefferies Group, Inc. JEF 05/17/10 Elect Director Richard G. Dooley Management Yes Withhold Against Jefferies Group, Inc. JEF 05/17/10 Elect Director Robert E. Joyal Management Yes Withhold Against Jefferies Group, Inc. JEF 05/17/10 Elect Director Michael T. O?Kane Management Yes Withhold Against Jefferies Group, Inc. JEF 05/17/10 Elect Director Joseph S. Steinberg Management Yes Withhold Against Jefferies Group, Inc. JEF 05/17/10 Ratify Auditors Management Yes For For JPMorgan Chase & Co. JPM 46625H100 05/18/10 Elect Director Crandall C. Bowles Management Yes For For JPMorgan Chase & Co. JPM 46625H100 05/18/10 Elect Director Stephen B. Burke Management Yes For For JPMorgan Chase & Co. JPM 46625H100 05/18/10 Elect Director David M. Cote Management Yes For For JPMorgan Chase & Co. JPM 46625H100 05/18/10 Elect Director James S. Crown Management Yes For For JPMorgan Chase & Co. JPM 46625H100 05/18/10 Elect Director James Dimon Management Yes For For JPMorgan Chase & Co. JPM 46625H100 05/18/10 Elect Director Ellen V. Futter Management Yes For For JPMorgan Chase & Co. JPM 46625H100 05/18/10 Elect Director William H. Gray, III Management Yes For For JPMorgan Chase & Co. JPM 46625H100 05/18/10 Elect Director Laban P. Jackson, Jr. Management Yes For For JPMorgan Chase & Co. JPM 46625H100 05/18/10 Elect Director David C. Novak Management Yes For For JPMorgan Chase & Co. JPM 46625H100 05/18/10 Elect Director Lee R. Raymond Management Yes For For JPMorgan Chase & Co. JPM 46625H100 05/18/10 Elect Director William C. Weldon Management Yes For For JPMorgan Chase & Co. JPM 46625H100 05/18/10 Ratify Auditors Management Yes For For JPMorgan Chase & Co. JPM 46625H100 05/18/10 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For JPMorgan Chase & Co. JPM 46625H100 05/18/10 Affirm Political Non-Partisanship Share Holder Yes Against For JPMorgan Chase & Co. JPM 46625H100 05/18/10 Amend Bylaws Call Special Meetings Share Holder Yes For Against JPMorgan Chase & Co. JPM 46625H100 05/18/10 Report on Collateral in Derivatives Trading Share Holder Yes For Against JPMorgan Chase & Co. JPM 46625H100 05/18/10 Provide Right to Act by Written Consent Share Holder Yes For Against JPMorgan Chase & Co. JPM 46625H100 05/18/10 Require Independent Board Chairman Share Holder Yes For Against JPMorgan Chase & Co. JPM 46625H100 05/18/10 Report on Pay Disparity Share Holder Yes Against For JPMorgan Chase & Co. JPM 46625H100 05/18/10 Stock Retention/Holding Period Share Holder Yes For Against Southwestern Energy Company SWN 05/18/10 Elect Director Lewis E. Epley, Jr. Management Yes For For Southwestern Energy Company SWN 05/18/10 Elect Director Robert L. Howard Management Yes For For Southwestern Energy Company SWN 05/18/10 Elect Director Harold M. Korell Management Yes For For Southwestern Energy Company SWN 05/18/10 Elect Director Vello A. Kuuskraa Management Yes For For Southwestern Energy Company SWN 05/18/10 Elect Director Kenneth R. Mourton Management Yes For For Southwestern Energy Company SWN 05/18/10 Elect Director Steven L. Mueller Management Yes For For Southwestern Energy Company SWN 05/18/10 Elect Director Charles E. Scharlau Management Yes For For Southwestern Energy Company SWN 05/18/10 Ratify Auditors Management Yes For For Southwestern Energy Company SWN 05/18/10 Increase Authorized Common Stock Management Yes For For Southwestern Energy Company SWN 05/18/10 Require a Majority Vote for the Election of Directors Share Holder Yes For Against Southwestern Energy Company SWN 05/18/10 Report on Political Contributions Share Holder Yes For Against Intel Corporation INTC 05/19/10 Elect Director Charlene Barshefsky Management Yes For For Intel Corporation INTC 05/19/10 Elect Director Susan L. Decker Management Yes For For Intel Corporation INTC 05/19/10 Elect Director John J. Donahoe Management Yes For For Intel Corporation INTC 05/19/10 Elect Director Reed E. Hundt Management Yes For For Intel Corporation INTC 05/19/10 Elect Director Paul S. Otellini Management Yes For For Intel Corporation INTC 05/19/10 Elect Director James D. Plummer Management Yes For For Intel Corporation INTC 05/19/10 Elect Director David S. Pottruck Management Yes For For Intel Corporation INTC 05/19/10 Elect Director Jane E. Shaw Management Yes For For Intel Corporation INTC 05/19/10 Elect Director Frank D. Yeary Management Yes For For Intel Corporation INTC 05/19/10 Elect Director David B. Yoffie Management Yes For For Intel Corporation INTC 05/19/10 Ratify Auditors Management Yes For For Intel Corporation INTC 05/19/10 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Broadcom Corporation BRCM 05/20/10 Elect Director Joan L. Amble Management Yes For For Broadcom Corporation BRCM 05/20/10 Elect Director Nancy H. Handel Management Yes For For Broadcom Corporation BRCM 05/20/10 Elect Director Eddy W. Hartenstein Management Yes For For Broadcom Corporation BRCM 05/20/10 Elect Director John E. Major Management Yes For For Broadcom Corporation BRCM 05/20/10 Elect Director Scott A. McGregor Management Yes For For Broadcom Corporation BRCM 05/20/10 Elect Director William T. Morrow Management Yes For For Broadcom Corporation BRCM 05/20/10 Elect Director Robert E. Switz Management Yes For For Broadcom Corporation BRCM 05/20/10 Ratify Auditors Management Yes For For McDonald's Corporation MCD 05/20/10 Elect Director Walter E. Massey Management Yes For For McDonald's Corporation MCD 05/20/10 Elect Director John W. Rogers, Jr. Management Yes For For McDonald's Corporation MCD 05/20/10 Elect Director Roger W. Stone Management Yes For For McDonald's Corporation MCD 05/20/10 Elect Director Miles D. White Management Yes For For McDonald's Corporation MCD 05/20/10 Ratify Auditors Management Yes For For McDonald's Corporation MCD 05/20/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against McDonald's Corporation MCD 05/20/10 Reduce Supermajority Vote Requirement Share Holder Yes For Against McDonald's Corporation MCD 05/20/10 Require Suppliers to Adopt CAK Share Holder Yes Against For McDonald's Corporation MCD 05/20/10 Adopt Cage-Free Eggs Purchasing Policy Share Holder Yes Against For YUM! Brands, Inc. YUM 05/20/10 Elect Director David W. Dorman Management Yes For For YUM! Brands, Inc. YUM 05/20/10 Elect Director Massimo Ferragamo Management Yes For For YUM! Brands, Inc. YUM 05/20/10 Elect Director J. David Grissom Management Yes For For YUM! Brands, Inc. YUM 05/20/10 Elect Director Bonnie G. Hill Management Yes For For YUM! Brands, Inc. YUM 05/20/10 Elect Director Robert Holland, Jr. Management Yes For For YUM! Brands, Inc. YUM 05/20/10 Elect Director Kenneth G. Langone Management Yes For For YUM! Brands, Inc. YUM 05/20/10 Elect Director Jonathan S. Linen Management Yes For For YUM! Brands, Inc. YUM 05/20/10 Elect Director Thomas C. Nelson Management Yes For For YUM! Brands, Inc. YUM 05/20/10 Elect Director David C. Novak Management Yes For For YUM! Brands, Inc. YUM 05/20/10 Elect Director Thomas M. Ryan Management Yes For For YUM! Brands, Inc. YUM 05/20/10 Elect Director Jing-Shyh S. Su Management Yes For For YUM! Brands, Inc. YUM 05/20/10 Elect Director Robert D. Walter Management Yes For For YUM! Brands, Inc. YUM 05/20/10 Ratify Auditors Management Yes For For YUM! Brands, Inc. YUM 05/20/10 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against IntercontinentalExchange, Inc. ICE 45865V100 05/21/10 Elect Director Charles R. Crisp Management Yes For For IntercontinentalExchange, Inc. ICE 45865V100 05/21/10 Elect Director Jean-Marc Forneri Management Yes For For IntercontinentalExchange, Inc. ICE 45865V100 05/21/10 Elect Director Fred W. Hatfield Management Yes For For IntercontinentalExchange, Inc. ICE 45865V100 05/21/10 Elect Director Terrence F. Martell Management Yes For For IntercontinentalExchange, Inc. ICE 45865V100 05/21/10 Elect Director Sir Callum McCarthy Management Yes For For IntercontinentalExchange, Inc. ICE 45865V100 05/21/10 Elect Director Sir Robert Reid Management Yes For For IntercontinentalExchange, Inc. ICE 45865V100 05/21/10 Elect Director Frederic V. Salerno Management Yes For For IntercontinentalExchange, Inc. ICE 45865V100 05/21/10 Elect Director Jeffrey C. Sprecher Management Yes For For IntercontinentalExchange, Inc. ICE 45865V100 05/21/10 Elect Director Judith A. Sprieser Management Yes For For IntercontinentalExchange, Inc. ICE 45865V100 05/21/10 Elect Director Vincent Tese Management Yes For For IntercontinentalExchange, Inc. ICE 45865V100 05/21/10 Ratify Auditors Management Yes For For Amazon.com, Inc. AMZN 05/25/10 Elect Director Jeffrey P. Bezos Management Yes For For Amazon.com, Inc. AMZN 05/25/10 Elect Director Tom A. Alberg Management Yes For For Amazon.com, Inc. AMZN 05/25/10 Elect Director John Seely Brown Management Yes For For Amazon.com, Inc. AMZN 05/25/10 Elect Director William B. Gordon Management Yes Against Against Amazon.com, Inc. AMZN 05/25/10 Elect Director Alain Monie Management Yes For For Amazon.com, Inc. AMZN 05/25/10 Elect Director Thomas O. Ryder Management Yes For For Amazon.com, Inc. AMZN 05/25/10 Elect Director Patricia Q. Stonesifer Management Yes Against Against Amazon.com, Inc. AMZN 05/25/10 Ratify Auditors Management Yes For For Amazon.com, Inc. AMZN 05/25/10 Report on Political Contributions Share Holder Yes For Against Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Leslie A. Brun Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Thomas R. Cech Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Richard T. Clark Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Thomas H. Glocer Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Steven F. Goldstone Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director William B. Harrison, Jr. Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Harry R. Jacobson Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director William N. Kelley Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director C. Robert Kidder Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Rochelle B. Lazarus Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Carlos E. Represas Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Patricia F. Russo Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Thomas E. Shenk Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Anne M. Tatlock Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Craig B. Thompson Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Wendell P. Weeks Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Elect Director Peter C. Wendell Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Ratify Auditors Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Approve Omnibus Stock Plan Management Yes For For Merck & Co., Inc. MRK 58933Y105 05/25/10 Approve Non-Employee Director Omnibus Stock Plan Management Yes For For Amphenol Corporation APH 05/26/10 Elect Director Stanley L. Clark Management Yes For For Amphenol Corporation APH 05/26/10 Elect Director Andrew E. Lietz Management Yes For For Amphenol Corporation APH 05/26/10 Elect Director Martin H. Loeffler Management Yes For For Amphenol Corporation APH 05/26/10 Ratify Auditors Management Yes For For Lowe's Companies, Inc. LOW 05/28/10 Elect Director David W. Bernauer Management Yes For For Lowe's Companies, Inc. LOW 05/28/10 Elect Director Leonard L. Berry Management Yes For For Lowe's Companies, Inc. LOW 05/28/10 Elect Director Dawn E. Hudson Management Yes For For Lowe's Companies, Inc. LOW 05/28/10 Elect Director Robert A. Niblock Management Yes For For Lowe's Companies, Inc. LOW 05/28/10 Ratify Auditors Management Yes For For Lowe's Companies, Inc. LOW 05/28/10 Provide Right to Call Special Meeting Management Yes For For Lowe's Companies, Inc. LOW 05/28/10 Report on Political Contributions Share Holder Yes For Against Lowe's Companies, Inc. LOW 05/28/10 Require Independent Board Chairman Share Holder Yes Against For Cognizant Technology Solutions Corporation CTSH 06/01/10 Elect Director John E. Klein Management Yes For For Cognizant Technology Solutions Corporation CTSH 06/01/10 Elect Director Lakshmi Narayanan Management Yes For For Cognizant Technology Solutions Corporation CTSH 06/01/10 Elect Director Maureen Breakiron-Evans Management Yes For For Cognizant Technology Solutions Corporation CTSH 06/01/10 Amend Qualified Employee Stock Purchase Plan Management Yes For For Cognizant Technology Solutions Corporation CTSH 06/01/10 Ratify Auditors Management Yes For For Roper Industries, Inc. ROP 06/02/10 Elect Director David W. Devonshire Management Yes For For Roper Industries, Inc. ROP 06/02/10 Elect Director John F. Fort, III Management Yes For For Roper Industries, Inc. ROP 06/02/10 Elect Director Brian D. Jellison Management Yes For For Roper Industries, Inc. ROP 06/02/10 Ratify Auditors Management Yes For For DIRECTV DTV 25490A101 06/03/10 Elect Director Neil R. Austrian Management Yes For For DIRECTV DTV 25490A101 06/03/10 Elect Director Ralph F. Boyd, Jr. Management Yes For For DIRECTV DTV 25490A101 06/03/10 Elect Director Paul A. Gould Management Yes For For DIRECTV DTV 25490A101 06/03/10 Elect Director Charles R. Lee Management Yes For For DIRECTV DTV 25490A101 06/03/10 Elect Director Peter A. Lund Management Yes For For DIRECTV DTV 25490A101 06/03/10 Elect Director Gregory B. Maffei Management Yes For For DIRECTV DTV 25490A101 06/03/10 Elect Director John C. Malone Management Yes For For DIRECTV DTV 25490A101 06/03/10 Elect Director Nancy S. Newcomb Management Yes For For DIRECTV DTV 25490A101 06/03/10 Elect Director Haim Saban Management Yes For For DIRECTV DTV 25490A101 06/03/10 Elect Director Michael D. White Management Yes For For DIRECTV DTV 25490A101 06/03/10 Ratify Auditors Management Yes For For DIRECTV DTV 25490A101 06/03/10 Approve Omnibus Stock Plan Management Yes For For DIRECTV DTV 25490A101 06/03/10 Approve Executive Incentive Bonus Plan Management Yes For For DIRECTV DTV 25490A101 06/03/10 Stock Retention/Holding Period Share Holder Yes For Against Wal-Mart Stores, Inc. WMT 06/04/10 Elect Director Aida M. Alvarez Management Yes For For Wal-Mart Stores, Inc. WMT 06/04/10 Elect Director James W. Breyer Management Yes For For Wal-Mart Stores, Inc. WMT 06/04/10 Elect Director M. Michele Burns Management Yes For For Wal-Mart Stores, Inc. WMT 06/04/10 Elect Director James I. Cash, Jr. Management Yes For For Wal-Mart Stores, Inc. WMT 06/04/10 Elect Director Roger C. Corbett Management Yes For For Wal-Mart Stores, Inc. WMT 06/04/10 Elect Director Douglas N. Daft Management Yes Against Against Wal-Mart Stores, Inc. WMT 06/04/10 Elect Director Michael T. Duke Management Yes For For Wal-Mart Stores, Inc. WMT 06/04/10 Elect Director Gregory B. Penner Management Yes For For Wal-Mart Stores, Inc. WMT 06/04/10 Elect Director Steven S. Reinemund Management Yes For For Wal-Mart Stores, Inc. WMT 06/04/10 Elect Director H. Lee Scott, Jr. Management Yes For For Wal-Mart Stores, Inc. WMT 06/04/10 Elect Director Arne M. Sorenson Management Yes For For Wal-Mart Stores, Inc. WMT 06/04/10 Elect Director Jim C. Walton Management Yes For For Wal-Mart Stores, Inc. WMT 06/04/10 Elect Director S. Robson Walton Management Yes For For Wal-Mart Stores, Inc. WMT 06/04/10 Elect Director Christopher J. Williams Management Yes For For Wal-Mart Stores, Inc. WMT 06/04/10 Elect Director Linda S. Wolf Management Yes Against Against Wal-Mart Stores, Inc. WMT 06/04/10 Ratify Auditors Management Yes For For Wal-Mart Stores, Inc. WMT 06/04/10 Approve Omnibus Stock Plan Management Yes Against For Wal-Mart Stores, Inc. WMT 06/04/10 Amend Sharesave Plan Management Yes For For Wal-Mart Stores, Inc. WMT 06/04/10 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Share Holder Yes For Against Wal-Mart Stores, Inc. WMT 06/04/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against Wal-Mart Stores, Inc. WMT 06/04/10 Report on Political Contributions Share Holder Yes For Against Wal-Mart Stores, Inc. WMT 06/04/10 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Wal-Mart Stores, Inc. WMT 06/04/10 Require Suppliers to Adopt CAK Share Holder Yes Against For Wal-Mart Stores, Inc. WMT 06/04/10 Report on Process for Identifying and Prioritizing Public Policy Activities Share Holder Yes Against For J.Crew Group, Inc. JCG 46612H402 06/08/10 Elect Director Heather Resiman Management Yes For For J.Crew Group, Inc. JCG 46612H402 06/08/10 Elect Director David House Management Yes For For J.Crew Group, Inc. JCG 46612H402 06/08/10 Elect Director Stuart Sloan Management Yes For For J.Crew Group, Inc. JCG 46612H402 06/08/10 Amend Omnibus Stock Plan Management Yes Against Against J.Crew Group, Inc. JCG 46612H402 06/08/10 Approve Executive Incentive Bonus Plan Management Yes For For J.Crew Group, Inc. JCG 46612H402 06/08/10 Ratify Auditors Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director Richard C. Adkerson Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director Robert J. Allison, Jr. Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director Robert A. Day Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director Gerald J. Ford Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director H. Devon Graham, Jr. Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director Charles C. Krulak Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director Bobby Lee Lackey Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director Jon C. Madonna Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director Dustan E. McCoy Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director James R. Moffett Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director B.M. Rankin, Jr. Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Elect Director Stephen H. Siegele Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Ratify Auditors Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Amend Omnibus Stock Plan Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Request Director Nominee with Environmental Qualifications Share Holder Yes For Against Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 06/09/10 Stock Retention/Holding Period Share Holder Yes For Against Target Corporation TGT 87612E106 06/09/10 Elect Director Calvin Darden Management Yes For For Target Corporation TGT 87612E106 06/09/10 Elect Director Anne M. Mulcahy Management Yes For For Target Corporation TGT 87612E106 06/09/10 Elect Director Stephen W. Sanger Management Yes For For Target Corporation TGT 87612E106 06/09/10 Elect Director Gregg W. Steinhafel Management Yes For For Target Corporation TGT 87612E106 06/09/10 Ratify Auditors Management Yes For For Target Corporation TGT 87612E106 06/09/10 Declassify the Board of Directors Management Yes For For Target Corporation TGT 87612E106 06/09/10 Reduce Supermajority Vote Requirement Management Yes For For Target Corporation TGT 87612E106 06/09/10 Amend Articles of Incorporation Management Yes For For Target Corporation TGT 87612E106 06/09/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against Celgene Corporation CELG 06/16/10 Elect Director Sol J. Barer Management Yes For For Celgene Corporation CELG 06/16/10 Elect Director Robert J. Hugin Management Yes For For Celgene Corporation CELG 06/16/10 Elect Director Michael D. Casey Management Yes For For Celgene Corporation CELG 06/16/10 Elect Director Carrie S. Cox Management Yes For For Celgene Corporation CELG 06/16/10 Elect Director Rodman L. Drake Management Yes For For Celgene Corporation CELG 06/16/10 Elect Director Gilla Kaplan Management Yes For For Celgene Corporation CELG 06/16/10 Elect Director James J. Loughlin Management Yes For For Celgene Corporation CELG 06/16/10 Elect Director Ernest Mario Management Yes For For Celgene Corporation CELG 06/16/10 Elect Director Walter L. Robb Management Yes For For Celgene Corporation CELG 06/16/10 Ratify Auditors Management Yes For For GameStop Corp. GME 36467W109 06/22/10 Elect Director R. Richard Fontaine Management Yes For For GameStop Corp. GME 36467W109 06/22/10 Elect Director Jerome L. Davis Management Yes Withhold For GameStop Corp. GME 36467W109 06/22/10 Elect Director Steven R. Koonin Management Yes For For GameStop Corp. GME 36467W109 06/22/10 Elect Director Stephanie M. Shern Management Yes For For GameStop Corp. GME 36467W109 06/22/10 Ratify Auditors Management Yes For For (a) (b) (c) (d) (e) (f) (g) (h) (i) Issuer Ticker Cusip Meeting Date Description of Vote Issuer v. SH Voted? Vote Cast For/Against Mgmt Monteagle Fixed Income Fund The Fund held no securities entitled to vote at a meeting of shareholders during the period. (a) (b) (c) (d) (e) (f) (g) (h) (i) Issuer Ticker Cusip Meeting Date Description of Vote Issuer v. SH Voted? Vote Cast For/Against Mgmt Monteagle Informed Investor Growth Fund The Fund held no securities entitled to vote at a meeting of shareholders during the period. (a) (b) (c) (d) (e) (f) (g) (h) (i) Issuer Ticker CUSIP Meeting Date Description of Vote Issuer v. SH Voted? Vote Cast For/Against Mgmt Monteagle Large Cap Growth Fund The Fund held no securities entitled to vote at a meeting of shareholders during the period.
